PORTIONS OF CERTAIN EXHIBITS TO THIS AGREEMENT HAVE BEEN OMITTED AND WILL BE
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST
EXHIBIT 10.2
RECEIVABLES SALE AGREEMENT
DATED AS OF JULY 10, 2003
between
AMERISOURCEBERGEN DRUG CORPORATION,
as Originator,
and
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION,
as Buyer

 

 



--------------------------------------------------------------------------------



 



         
ARTICLE 1 AMOUNTS AND TERMS OF THE PURCHASE
    1  
Section 1.1 Initial Contribution of Receivables
    1  
Section 1.2 Purchase of Receivables
    1  
Section 1.3 Payment for the Purchases
    2  
Section 1.4 Purchase Price Credit Adjustments
    3  
Section 1.5 Payments and Computations, Etc
    4  
Section 1.6 License of Software
    4  
Section 1.7 Characterization
    5  
ARTICLE 2 REPRESENTATIONS AND WARRANTIES
    5  
Section 2.1 Representations and Warranties of Originator
    5  
Section 2.2 Representations and Warranties of Originator Concerning the
Receivables
    8  
ARTICLE 3 CONDITIONS OF PURCHASE
    9  
Section 3.1 Conditions Precedent to Purchase
    9  
Section 3.2 Conditions Precedent to Subsequent Payments
    10  
ARTICLE 4 COVENANTS
    10  
Section 4.1 Covenants of Originator
    10  
Section 4.2 Negative Covenants of Originator
    14  
ARTICLE 5 TERMINATION EVENTS
    16  
Section 5.1 Termination Events
    16  
Section 5.2 Remedies
    17  
ARTICLE 6 INDEMNIFICATION
    17  
Section 6.1 Indemnities by Originator
    17  
Section 6.2 Other Costs and Expenses
    19  
ARTICLE 7 MISCELLANEOUS
    19  
Section 7.1 Waivers and Amendments
    19  
Section 7.2 Notices
    19  
Section 7.3 Protection of Ownership Interests of Buyer
    19  
Section 7.4 Confidentiality
    20  
Section 7.5 Bankruptcy Petition
    21  
Section 7.6 Limitation of Liability
    21  
Section 7.7 CHOICE OF LAW
    21  
Section 7.8 CONSENT TO JURISDICTION
    21  
Section 7.9 WAIVER OF JURY TRIAL
    21  
Section 7.10 Integration; Binding Effect; Survival of Terms
    22  
Section 7.11 Counterparts; Severability; Section References
    22  

 

i



--------------------------------------------------------------------------------



 



Exhibits and Schedules

                 
Exhibit I
    —     Definitions
Exhibit II
    —     Principal Place of Business; Location(s) of Records; Federal Employer
Identification Number; Other Names
Exhibit III
    —     Lock-Boxes; Collection Accounts; Collection Banks
Exhibit IV
    —     Form of Compliance Certificate
Exhibit V
    —     Copy of Credit and Collection Policy
Exhibit VI
    —     Form of Subordinated Note
Exhibit VII
    —     Form of Purchase Report
Exhibit VIII
    —     Pending or Threatened Actions, Suits, Investigations or Proceedings
Schedule A
          List of Documents to be Delivered to Buyer Prior to the Purchases

 

ii



--------------------------------------------------------------------------------



 



RECEIVABLES SALE AGREEMENT
THIS RECEIVABLES SALE AGREEMENT, dated as of July 10, 2003, is by and between
AmerisourceBergen Drug Corporation, a Delaware corporation (“Originator”), and
Amerisource Receivables Financial Corporation, a Delaware corporation (“Buyer”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I hereto (or, if not defined
in Exhibit I hereto, the meaning assigned to such term in Exhibit I to the
Purchase Agreement).
PRELIMINARY STATEMENTS
Originator now owns, and from time to time hereafter will own, Receivables.
Originator wishes to sell and assign to Buyer, and Buyer wishes to purchase from
Originator, all of Originator’s right, title and interest in and to its
Receivables, together with the Related Security and Collections with respect
thereto.
Originator and Buyer intend the transactions contemplated hereby to be true
sales to Buyer by Originator of the Receivables originated by it, providing
Buyer with the full benefits of ownership of such Receivables, and neither the
Originator nor Buyer intends these transactions to be, or for any purpose to be
characterized as, loans from Buyer to Originator.
Following the purchase of Receivables from Originator, Buyer will sell undivided
interests therein and in the associated Related Security and Collections
pursuant to that certain Receivables Purchase Agreement dated as of July 10,
2003 (as the same may from time to time hereafter be amended, supplemented,
restated or otherwise modified, the “Purchase Agreement”) among Buyer,
Originator, as initial Servicer, the various Purchaser Groups from time to time
party thereto (collectively, the “Purchasers”), and Wachovia Bank, National
Association, as administrator for each Purchaser Group, or any successor
administrator appointed pursuant to the terms of the Purchase Agreement, (in
such capacity, the “Administrator”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
ARTICLE 1
AMOUNTS AND TERMS OF THE PURCHASE
Section 1.1 Initial Contribution of Receivables. On the date hereof, Originator
does hereby contribute, assign, transfer, set-over and otherwise convey to
Buyer, and Buyer does hereby accept from Originator, Receivables originated by
Originator and existing as of the close of business on the Business Day
immediately prior to the date hereof (the “Initial Cutoff Date”) having an
aggregate Outstanding Balance of $2,019,745,773 (the “Initial Contributed
Receivables”), together with all Related Security relating thereto and all
Collections thereof.
Section 1.2 Purchase of Receivables. (a) Effective on the date hereof, in
consideration for the Purchase Price paid to Originator and upon the terms and
subject to the conditions set forth herein, Originator does hereby sell, assign,
transfer, set-over and otherwise convey to Buyer, without recourse (except to
the extent expressly provided herein), and Buyer does hereby purchase from
Originator, all of Originator’s right, title and interest in and to all
Receivables originated by Originator and existing as of the close of business on
the Initial Cutoff Date (other than the Initial Contributed Receivables) and all
Receivables thereafter originated by Originator through and including the
Termination Date, together, in each case, with all Related Security relating
thereto and all Collections thereof. In accordance with the preceding sentence,
on the date hereof Buyer shall acquire all of Originator’s right, title and
interest in and to all Receivables existing as of the Initial Cutoff Date (other
than the Initial Contributed Receivables) and thereafter arising through and
including the Termination Date, together with all Related Security relating
thereto and all Collections thereof. Buyer shall be obligated to pay the
Purchase Price for the Receivables purchased hereunder from Originator in
accordance with Section 1.3.

 

1



--------------------------------------------------------------------------------



 



(b) On the 20th day of each month hereafter (or if any such day is not a
Business Day, on the next succeeding Business Day thereafter, Originator shall
(or shall require the Servicer to) deliver to Buyer a report in substantially
the form of Exhibit VII hereto (each such report being herein called a “Purchase
Report”) with respect to the Receivables sold by Originator to Buyer during the
Settlement Period then most recently ended. In addition to, and not in
limitation of, the foregoing, in connection with the payment of the Purchase
Price for any Receivables purchased hereunder, Buyer may request that Originator
deliver, and Originator shall deliver, such approvals, opinions, information or
documents as Buyer may reasonably request.
(c) It is the intention of the parties hereto that each Purchase of Receivables
from Originator made hereunder shall constitute a sale, which sale is absolute
and irrevocable and provides Buyer with the full benefits of ownership of the
Receivables originated by Originator. Except for the Purchase Price Credits owed
to Buyer pursuant to Section 1.4, the sale of Receivables hereunder by
Originator is made without recourse to Originator; provided, however, that
(i) Originator shall be liable to Buyer for all representations, warranties,
covenants and indemnities made by Originator pursuant to the terms of the
Transaction Documents to which Originator is a party, and (ii) such sale does
not constitute and is not intended to result in an assumption by Buyer or any
assignee thereof of any obligation of Originator or any other Person arising in
connection with the Receivables, the related Contracts and/or other Related
Security or any other obligations of Originator. In view of the intention of the
parties hereto that each Purchase of Receivables made hereunder shall constitute
a sale of such Receivables rather than loans secured thereby, Originator agrees
that it will, on or prior to the date hereof and in accordance with
Section 4.1(e)(B)(x), mark its “Aged Trial Balance” with a legend in
substantially the form set forth on Exhibit XVI to the Purchase Agreement,
evidencing that Buyer has purchased such Receivables as provided in this
Agreement and to note in its financial statements that its Receivables have been
sold to Buyer. Upon the request of Buyer or the Administrator (as Buyer’s
assignee), Originator will execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate to perfect and
maintain the perfection of Buyer’s ownership interest in the Receivables
originated by Originator and the Related Security and Collections with respect
thereto, or as Buyer or the Administrator (as Buyer’s assignee) may reasonably
request.
Section 1.3 Payment for the Purchases. (a) The Purchase Price for the Purchase
from Originator of its Receivables in existence as of the close of business on
the Initial Cutoff Date (other than the Initial Contributed Receivables) shall
be payable in full by Buyer to Originator on the date hereof, and shall be paid
to Originator in the following manner:
(i) by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its subsequent sale of an interest in such
Receivables to the Purchasers under the Purchase Agreement; provided that a
portion of such funds shall be offset by amounts owed by Originator to Buyer on
account of the issuance of equity having a total value of not less than the
Required Capital Amount, and
(ii) the balance, by delivery of the proceeds of a subordinated revolving loan
from Originator to Buyer (a “Subordinated Loan”) in an amount not to exceed the
least of (A) the remaining unpaid portion of such Purchase Price, (B) the
maximum Subordinated Loan that could be borrowed without rendering Buyer’s Net
Worth less than the Required Capital Amount, and (C) fifteen percent (15%) of
such Purchase Price. Originator is hereby authorized by Buyer to endorse on the
schedule attached to its Subordinated Note an appropriate notation evidencing
the date and amount of each advance thereunder, as well as the date of each
payment with respect thereto, provided that the failure to make such notation
shall not affect any obligation of Buyer thereunder.

 

2



--------------------------------------------------------------------------------



 



The Purchase Price for each Receivable coming into existence after the Initial
Cutoff Date shall be due and owing in full by Buyer to Originator or its
designee on the date each such Receivable came into existence (except that Buyer
may, with respect to any such Purchase Price, offset against such Purchase Price
any amounts owed by Originator to Buyer hereunder and which have become due but
remain unpaid) and shall be paid to Originator in the manner provided in the
following paragraphs (b), (c) and (d).
(b) With respect to any Receivables coming into existence after the Initial
Cutoff Date, on each Settlement Date, Buyer shall pay Originator the Purchase
Price therefor in accordance with Section 1.3(d) and in the following manner:
first, by delivery to Originator or its designee of immediately available funds,
to the extent of funds available to Buyer from its subsequent sale of an
interest in all of the Receivables to the Administrator for the benefit of the
Purchasers under the Purchase Agreement or other cash on hand;
second, by delivery to Originator or its designee of the proceeds of a
Subordinated Loan, provided that the making of any such Subordinated Loan shall
be subject to the provisions set forth in Section 1.3(a)(ii); and
third, solely in the case of Receivables originated by Originator, unless the
Termination Date has occurred in accordance with this Agreement, by accepting a
contribution to its capital in an amount equal to the remaining unpaid balance
of such Purchase Price.
Subject to the limitations set forth in Section 1.3(a)(ii), Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Termination Date. The Subordinated Loans owing to Originator shall
be evidenced by, and shall be payable in accordance with the terms and
provisions of its Subordinated Note and shall be payable solely from funds which
Buyer is not required under the Purchase Agreement to set aside for the benefit
of, or otherwise pay over to, the Purchasers.
(c) From and after the Termination Date, (i) Originator shall not be obligated
to (but may, at its option) sell Receivables to Buyer, or (ii) Originator shall
not be obligated to (but may, at its option) contribute Receivables to Buyer’s
capital pursuant to clause third of Section 1.3(b).
(d) Although the Purchase Price for each Receivable coming into existence after
the Initial Cutoff Date shall be due and payable in full by Buyer to Originator
on the date such Receivable came into existence, settlement of the Purchase
Price between Buyer and Originator shall be effected on a monthly basis on
Settlement Dates with respect to all Receivables originated by Originator during
the same Calculation Period and based on the information contained in the
Purchase Report delivered by Originator for the Calculation Period then most
recently ended. Although settlement shall be effected on Settlement Dates,
increases or decreases in the amount owing under the Subordinated Note made
pursuant to Section 1.3 and any contribution of capital by Originator to Buyer
made pursuant to Section 1.3(b) shall be deemed to have occurred and shall be
effective as of the last Business Day of the Calculation Period to which such
settlement relates.
Section 1.4 Purchase Price Credit Adjustments. If on any day:
(a) the Outstanding Balance of any Receivable is reduced or cancelled as a
result of any credit issued for returned or repossessed goods, any shortages,
any pricing adjustment, any volume rebate or any other allowance, adjustment or
deduction by Originator or any Affiliate thereof, or as a result of any
governmental or regulatory action, or

 

3



--------------------------------------------------------------------------------



 



(b) the Outstanding Balance of any Receivable is reduced or canceled as a result
of a setoff in respect of any claim by the Obligor thereof (whether such claim
arises out of the same or a related or an unrelated transaction), or
(c) the Outstanding Balance of any Receivable is reduced on account of the
obligation of Originator or any Affiliate thereof to pay to the related Obligor
any rebate or refund, or
(d) the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Settlement Report (for
any reason other than receipt of Collections or such Receivable becoming a
Defaulted Receivable), or
(e) any of the representations or warranties of Originator with respect to any
Receivable set forth in Article II were not true when made,
then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable to Originator
hereunder equal to the Outstanding Balance of such Receivable (calculated before
giving effect to the applicable reduction or cancellation). If such Purchase
Price Credit exceeds the Original Balance of the Receivables originated by
Originator on any day, Originator shall pay the remaining amount of such
Purchase Price Credit in cash immediately, provided that if the Termination Date
has not occurred, Originator shall be allowed to deduct the remaining amount of
such Purchase Price Credit from any indebtedness owed to it under its
Subordinated Note.
Section 1.5 Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of
Originator designated from time to time by Originator or as otherwise directed
by Originator. In the event that any payment owed by any Person hereunder
becomes due on a day that is not a Business Day, then such payment shall be made
on the next succeeding Business Day. If any Person fails to pay any amount
hereunder when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid in full; provided, however, that such Default Fee
shall not at any time exceed the maximum rate permitted by applicable law. All
computations of interest payable hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first but excluding the
last day) elapsed.
Section 1.6 License of Software. (a) To the extent that any software used by
Originator to account for the Receivables originated by it is non-transferable,
Originator hereby grants to each of Buyer, the Administrator and the Servicer an
irrevocable, non-exclusive license to use, without royalty or payment of any
kind, all such software used by Originator to account for such Receivables, to
the extent necessary to administer such Receivables, whether such software is
owned by Originator or is owned by others and used by Originator under license
agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, Originator hereby agrees that upon the request of Buyer
(or Buyer’s assignee), Originator will use its reasonable efforts to obtain the
consent of such third-party licensor. The license granted hereby shall be
irrevocable until the later to occur of (i) indefeasible payment in full of the
Aggregate Unpaids (as defined in the Purchase Agreement), and (ii) the date each
of this Agreement and the Purchase Agreement terminates in accordance with its
terms.
(b) Originator (i) shall take such action requested by Buyer and/or the
Administrator (as Buyer’s assignee), from time to time hereafter, that may be
necessary or appropriate to ensure that Buyer and its assigns under the Purchase
Agreement have an enforceable ownership interest in the Records relating to the
Receivables purchased from Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Administrator and the Servicer each
has an enforceable right (whether by license or sublicense or otherwise) to use
all of the computer software used to account for such Receivables and/or to
recreate such Records.

 

4



--------------------------------------------------------------------------------



 



Section 1.7 Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.2(c), any sale or contribution by Originator to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. For this purpose and without being in derogation of the
parties’ intention that the sale of Receivables by Originator hereunder shall
constitute a true sale thereof, Originator hereby grants to Buyer a duly
perfected security interest in all of Originator’s right, title and interest in,
to and under all Receivables of Originator which are now existing or hereafter
arising, all Collections and Related Security with respect thereto, each
Lock-Box and Collection Account, all other rights and payments relating to such
Receivables and all proceeds of the foregoing to secure the prompt and complete
payment of a loan deemed to have been made in an amount equal to the Purchase
Price of the Receivables purchased from Originator together with all other
obligations of Originator hereunder, which security interest shall be prior to
all other Adverse Claims thereto. Buyer and its assigns shall have, in addition
to the rights and remedies which they may have under this Agreement, all other
rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
Section 2.1 Representations and Warranties of Originator. Originator hereby
represents and warrants to Buyer on the date hereof, on the date of the Purchase
from Originator hereunder and on each date that any Receivable is originated by
Originator or on or after the date of such Purchase, that:
(a) Organization and Qualification. Originator is a corporation duly organized,
validly existing and in good standing under the Laws of Delaware. Originator is
duly qualified to do business as a foreign corporation in good standing in each
jurisdiction in which the ownership of its properties or the nature of its
activities (including transactions giving rise to Receivables), or both,
requires it to be so qualified or, if not so qualified, the failure to so
qualify would not have a material adverse effect on its financial condition or
results of operations or any Receivables.
(b) Authority. Originator has the legal power and authority to execute and
deliver this Agreement and each other Transaction Document, to make the sales
provided for herein and to perform its obligations under this Agreement and the
other Transaction Documents.
(c) Execution and Binding Effect. Each of this Agreement and the other
Transaction Documents to which Originator is a party has been duly executed and
delivered by Originator and (assuming the due and valid execution and delivery
thereof by the other parties thereto), constitutes the legal, valid and binding
obligation of Originator, enforceable against Originator in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or other similar Laws of general
application relating to or affecting the enforcement of creditors’ rights
generally or by general principles of equity and will vest absolutely and
unconditionally in the Buyer, a valid undivided ownership interest in the
Receivables, the Related Security, the Collections and the related Proceeds (the
“Purchased Assets”) purported to be assigned thereby, subject to no Liens
whatsoever. Upon the filing of the necessary financing statements under the UCC
as in effect in the jurisdiction whose Law governs the perfection of the Buyer’s
ownership interests in the Purchased Assets, the Buyer’s ownership interests in
the Purchased Assets will be perfected under Article Nine of such UCC, prior to
and enforceable against all creditors of and purchasers from Originator and all
other Persons whatsoever (other than the Buyer and its successors and assigns).

 

5



--------------------------------------------------------------------------------



 



(d) Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Official Body is or will be necessary or, in the
opinion of Originator, advisable in connection with the execution and delivery
by Originator of this Agreement and each of the other Transaction Documents to
which Originator is a party, the consummation by Originator of the transactions
herein or therein contemplated or the performance by Originator of or the
compliance by Originator with the terms and conditions hereof or thereof, to
ensure the legality, validity or enforceability hereof or thereof, or to ensure
that the Buyer will have a valid undivided ownership interest in and to the
Receivables, the Related Security, the Collections and the related Proceeds
which is perfected and prior to all other Liens (including competing ownership
interests), other than the filing of financing statements under the UCC in the
jurisdiction of Originator’s Location.
(e) Location of Chief Executive Office, etc. As of the date hereof:
(i) Originator’s Chief Executive Office is located at the address for notices
set forth on the signature page hereof; (ii) Originator has only the
Subsidiaries and divisions listed on Exhibit II hereto; (iii) the offices where
Originator keeps all of its Records with respect to any Receivables are listed
on Exhibit II hereto; and (iv) Originator has, within the last 5 years, operated
only under the trade names identified in Exhibit II hereto, and, within the last
5 years, has not changed its name, merged or consolidated with any other
corporation or been the subject of any proceeding under Title 11, United States
Code (Bankruptcy), except as disclosed in Exhibit II hereto.
(f) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from Originator) (i) legal and equitable title to, with the right
to sell and encumber each Receivable, its Related Security, Collections and
related Proceeds originated by Originator, whether now existing and hereafter
arising, together with the Collections with respect thereto, and (ii) all of
Originator’s right, title and interest in the Related Security associated with
each such Receivable, in each case, free and clear of any Adverse Claim, except
as created by the Transactions Documents. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Buyer’s ownership interest in such Receivables, the Related Security,
Collections and Proceeds. Originator’s jurisdiction of organization is a
jurisdiction whose law generally requires information concerning the existence
of a nonpossessory security interest to be made generally available in a filing,
record or registration system as a condition or result of such a security
interest’s obtaining priority over the rights of a lien creditor which respect
to collateral.
(g) Absence of Conflicts. Neither the execution and delivery by Originator of
this Agreement and each of the Transaction Documents to which it is a party, nor
the consummation by Originator of the transactions herein or therein
contemplated, nor the performance by Originator of or the compliance by
Originator with the terms and conditions hereof or thereof, will (i) violate any
Law or (ii) conflict with or result in a breach of or a default under (A) the
certificate of incorporation or by-laws of Originator or (B) any agreement or
instrument, including, without limitation, any and all indentures, debentures,
loans or other agreements to which Originator is a party or by which it or any
of its properties (now owned or hereafter acquired) may be subject or bound,
which would have a material adverse effect on the financial position or results
of operations of Originator or result in rendering any debt evidenced thereby
due and payable prior to its maturity or result in the creation or imposition of
any Lien pursuant to the terms of any such instrument or agreement upon any
property (now owned or hereafter acquired) of Originator. Originator has not
entered into any agreement with any Obligor prohibiting, restricting or
conditioning the assignment of any portion of the Receivables.
(h) Accurate and Complete Disclosure. No information furnished in writing by a
Responsible Officer of Originator pursuant to or in connection with this
Agreement or any transaction contemplated hereby is false or misleading in any
material respect as of the date of which such information was furnished
(including by omission of material information necessary to make such
information not misleading).

 

6



--------------------------------------------------------------------------------



 



(i) No Proceedings. Except as set forth in Exhibit VIII, there are no actions,
suits, investigations or proceedings pending, or to the knowledge of Originator,
threatened, against or affecting Originator or its properties in or before any
Official Body which (i) seeks any determination or ruling that might materially
adversely affect (A) the performance by Originator of its obligations under this
Agreement or the Transaction Documents or (B) the validity or enforceability of
this Agreement, the Transaction Documents, the Contracts or any material amount
of the Receivables, (ii) asserts the invalidity of this Agreement or any of the
other Transaction Documents, or (iii) seeks to prevent the consummation of the
transactions contemplated hereby or thereby.
(j) Bulk Sales Act. No transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
(k) Litigation. No injunction, decree or other decision has been issued or made
by any Official Body that prevents, and to the knowledge of Originator, no
threat by any Person has been made to attempt to obtain any such decision that
would have a material adverse impact on, the conduct by Originator of a
significant portion of Originator’s business operations or any portion of its
business operations affecting the Receivables, the Related Security, the
Collections and the related Proceeds, and no litigation, investigation or
proceeding exists asserting the invalidity of the Transaction Documents, seeking
to prevent the consummation of any transactions contemplated by the Transaction
Documents, or seeking any determination or ruling that might materially and
adversely affect (A) the performance by Originator of its obligations under the
Transaction Documents or (B) the validity or enforceability of the Transaction
Documents, the Contracts or a material amount of the Receivables. Originator has
paid on a timely basis all of its obligations arising out of judgments,
proceedings or investigations except those which it is appealing in good faith.
(l) Margin Regulations. The use of all funds acquired by Originator under this
Agreement will not conflict with or contravene any of Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System as the same
may be amended, supplemented or otherwise modified from time to time.
(m) Taxes. Originator has timely filed all United States federal income tax
returns and all other material tax returns which are required to be filed by it
and has paid all taxes due pursuant to such returns and paid or contested any
assessment received by Originator related to such returns.
(n) Books and Records. Originator has indicated on its books and records
(including any computer files) that the Receivables, the Related Security, the
Collections and the related Proceeds are the property of the Buyer. Originator
maintains at, or shall cause the Servicer to maintain at, one or more of their
respective offices listed on Exhibit II hereto the complete records for the
Receivables.
(o) Creditor Approval. Originator has obtained from its creditors (i) all
approvals necessary to sell and assign the Receivables, the Related Security,
the Collections and the related Proceeds and (ii) releases of any security
interests in the Receivables, the Related Security, the Collections and the
related Proceeds.
(p) Financial Condition. Originator is not insolvent or the subject of any Event
of Bankruptcy and the sale of the Receivables on such day will not be made in
contemplation of the occurrence thereof.
(q) Financial Information. If and when produced in accordance with the terms of
this Agreement, the consolidated balance sheet of Originator as of the most
recent Fiscal Year end and the related statements of income of Originator for
the Fiscal Year then ended, fairly present the consolidated financial position
of Originator as of such date and the consolidated results of the operations,
all in accordance with GAAP.

 

7



--------------------------------------------------------------------------------



 



(r) Investment Company. Originator is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Originator is not a “holding company” or a
“subsidiary holding company” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or any successor
statute.
(s) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
material adverse effect on the business, financial condition, operations or
properties of the Originator and ERISA Affiliates taken as a whole. The present
value of all accumulated benefit obligations under each Pension Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $25,000,000 the fair market value
of the assets of such Pension Plan, and the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $25,000,000 the fair market value of the assets of
all such underfunded Pension Plans.
(t) Separate Corporate Existence. Originator is entering into the transactions
contemplated by this Agreement in reliance on the Buyer’s identity as a separate
legal entity from Originator and each of its Affiliates, and acknowledges that
the Buyer and the other parties to the Transaction Documents are similarly
entering into the transactions contemplated by the other Transaction Documents
in reliance on the Buyer’s identity as a separate legal entity from Originator
and each such other Affiliate. Originator has at all times complied with
Section 4.1(r).
(u) No Fraudulent Conveyance. The transactions contemplated by this Agreement
and by each of the Facility Documents are being consummated by Originator in
furtherance of Originator’s ordinary business, with no contemplation of
insolvency and with no intent to hinder, delay or defraud any of its present or
future creditors. By its receipt of the Purchase Price hereunder and its
ownership of the capital stock of the Buyer, Originator shall have received
reasonably equivalent value for the Purchased Assets sold or otherwise conveyed
to the Buyer under this Agreement. No transfer hereunder by Originator of any
Receivable originated by Originator is or may be voidable under any section of
the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
(v) Ownership of Buyer. Originator owns, directly or indirectly, 100% of the
issued and outstanding equity interests of Buyer. Such equity interests are
validly issued, fully paid and nonassessable, and there are no options, warrants
or other rights to acquire securities of Buyer.
(w) Compliance with Law. Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a material adverse effect on its
financial condition or results of operations or any Receivables.
Section 2.2 Representations and Warranties of Originator Concerning the
Receivables. By selling Receivables to the Buyer on each Purchase Date,
Originator hereby represents and warrants to Buyer on the date hereof, on the
date of the Purchase from Originator hereunder and on each date that any
Receivable is originated by Originator or on or after the date of such Purchase,
that:
(a) Assignment. This Agreement vests in the Buyer all the right, title and
interest of Originator in and to the Receivables, the Related Security, the
Collections and Proceeds, and constitutes a valid sale of the Receivables,
enforceable against, and creating an interest prior in right to, all creditors
of and purchasers from Originator.

 

8



--------------------------------------------------------------------------------



 



(b) No Liens. Each Receivable, together with the related Contract and all
purchase orders and other agreements related to such Receivable, is owned by
Originator free and clear of any Lien. When the Buyer makes a purchase of a
Receivable it shall have acquired and shall continue to have maintained an
ownership interest in such Receivable and in the Related Security, the
Collections and Proceeds with respect thereto free and clear of any Lien (other
than the Lien arising in connection with this Agreement). Originator has not and
will not prior to the time of the sale of any such interest to the Buyer have
sold, pledged, assigned, transferred or subjected to a Lien any of the
Receivables, the Related Security, the Collections, and Proceeds other than in
accordance with the terms of this Agreement.
(c) Filings. On or prior to each Purchase Date, all financing statements and
other documents required to be recorded or filed in order to perfect and protect
the Receivables, the Related Security, the Collections, and Proceeds against all
creditors of and purchasers from Originator and all other Persons whatsoever
have been duly filed in each filing office necessary for such purpose and all
filing fees and taxes, if any, payable in connection with such filings have been
paid in full.
(d) Credit and Collection Policy. Originator’s Credit and Collection Policy has
been complied with in all material respects in regard to each Receivable and
related Contract. Neither Originator nor any other Person has extended or
modified the terms of any Receivable or the related Contract except in
accordance with Originator’s Credit and Collection Policy.
(e) Nature of Receivables. Each Receivable is, or will be, an eligible asset
within the meaning of Rule 3a-7 promulgated under the Investment Company Act of
1940, as amended from time to time.
(f) Bona Fide Receivables. Each Receivable is an obligation of an Obligor
arising out of a past, current or future sale or performance by Originator, in
accordance with the terms of the Contract giving rise to such Receivable.
Originator has no knowledge of any fact that should have led it to expect at the
time of the initial creation of an interest in any Receivable hereunder that
such Receivable would not be paid in full when due except with respect to any
Dilution. Each Receivable classified as an “Eligible Receivable” by Originator
in any document or report delivered hereunder satisfies the requirements of
eligibility contained in the definition of Eligible Receivable at the time such
document or report was delivered.
(g) Collections. The conditions and requirements set forth in Section 4.1(x)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts of Originator at each Collection Bank and the post office box number of
each Lock-Box, are listed on Exhibit III. Originator has not granted any Person,
other than Buyer (and its assigns) dominion and control of any Lock-Box or
Collection Account, or the right to take dominion and control of any such
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event.
(h) Eligible Receivables. Each Receivable reflected in any Purchase Report as an
Eligible Receivable was an Eligible Receivable on the date of its acquisition by
Buyer hereunder.
ARTICLE 3
CONDITIONS OF PURCHASE
Section 3.1 Conditions Precedent to Purchase. The Purchases under this Agreement
is subject to the conditions precedent that (a) Buyer shall have been
capitalized with the Initial Contributed Receivables, (b) Buyer shall have
received on or before the date of such purchase those documents listed on
Schedule A and (c) all of the conditions to the initial purchase under the
Purchase Agreement shall have been satisfied or waived in accordance with the
terms thereof.

 

9



--------------------------------------------------------------------------------



 



Section 3.2 Conditions Precedent to Subsequent Payments. Buyer’s obligation to
pay for Receivables coming into existence after the Initial Cutoff Date shall be
subject to the further conditions precedent that: (a) the Facility Termination
Date shall not have occurred under the Purchase Agreement; (b) Buyer (or its
assigns) shall have received such other approvals, opinions or documents as it
may reasonably request and (c) on the date such Receivable came into existence,
the following statements shall be true (and acceptance of the proceeds of any
payment for such Receivable shall be deemed a representation and warranty by
Originator that such statements are then true):
(i) the representations and warranties set forth in Article II are true and
correct on and as of the date such Receivable came into existence as though made
on and as of such date; and
(ii) no event has occurred and is continuing that will constitute a Termination
Event or an Unmatured Termination Event.
Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Note, by offset of amounts owed to
Buyer and/or by offset of capital contributions), title to such Receivable and
the Related Security and Collections with respect thereto shall vest in Buyer,
whether or not the conditions precedent to Buyer’s obligation to pay for such
Receivable were in fact satisfied. The failure of Originator to satisfy any of
the foregoing conditions precedent, however, shall give rise to a right of Buyer
to rescind the related purchase and direct Originator to pay to Buyer an amount
equal to the Purchase Price payment that shall have been made with respect to
any Receivables related thereto.
ARTICLE 4
COVENANTS
Section 4.1 Covenants of Originator. Until the date on which this Agreement
terminates in accordance with its terms, Originator hereby covenants as set
forth below:
(a) Notice of Material Adverse Change. Promptly upon becoming aware thereof,
Originator shall give the Buyer notice of any material adverse change in the
business, operations or financial condition of Originator which reasonably could
affect adversely the collectibility of the Receivables.
(b) Preservation of Corporate Existence. Originator shall preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification would
materially adversely affect (i) the interests of the Buyer hereunder or (ii) the
ability of Originator to perform its obligations under the Transaction
Documents.
(c) Compliance with Laws. Originator shall comply in all material respects with
all Laws applicable to Originator, its business and properties, and all
Receivables.
(d) Enforceability of Obligations. Originator shall take such actions as are
reasonable and within its power to ensure that, with respect to each Receivable,
the obligation of any related Obligor to pay the unpaid balance of such
Receivable in accordance with the terms of the related Contract remains legal,
valid, binding and enforceable against such Obligor.

 

10



--------------------------------------------------------------------------------



 



(e) Books and Records. Originator shall, to the extent practicable, maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain or obtain,
as and when required, all documents, books, records and other information
reasonably necessary or advisable for the collection of all Receivables
(including, without limitation, records adequate to permit the daily
identification of all Collections of and adjustments to each existing
Receivable). Originator will (A) on or prior to the date hereof, mark its “Aged
Trial Balance” with a legend in substantially the form set forth on Exhibit XVI
to the Purchase Agreement and (B) upon the request of the Administrator or any
Purchaser Agent following the occurrence of a Termination Event: (x) mark each
Contract with a legend describing the Administrator’s security interest and
(y) deliver to the Administrator all Contracts (including, without limitation,
all multiple originals of any such Contract constituting an instrument, a
certificated security or chattel paper) relating to the Receivables.
(f) Obligor List. Originator shall at all times maintain a current list (which
may be stored on magnetic tapes or disks) of all Obligors under Contracts
related to Receivables, including the name, address and account number of each
such Obligor.
(g) Litigation. As soon as possible, and in any event within ten Business Days
of Originator’s knowledge thereof, Originator shall give the Buyer notice of
(i) any litigation, investigation or proceeding against Originator which may
exist at any time which could have a material adverse effect on the financial
condition or results of operations of Originator, materially impair the ability
of Originator to perform its obligations under this Agreement, or materially
adversely affect the collectibility of the Receivables and (ii) any material
adverse development in any such previously disclosed litigation.
(h) Notice of Relocation. Originator shall give the Buyer and the Administrator
45 days’ prior written notice of any relocation of its Chief Executive Office or
any office where records are kept; provided that such 45 day notice need not be
given by Originator in connection with the relocation of Originator’s Chief
Executive Office to 1300 Morris Drive, Chesterbrook, PA 19087. Originator will
at all times maintain its Chief Executive Office within a jurisdiction in the
United States in which Article Nine of the UCC (1972 or later version) is in
effect as of the date hereof or the date of any such relocation and in the event
it moves its Chief Executive Office to a location which may charge taxes, fees,
costs, expenses or other charges to perfect the interests of the Buyer in the
Receivables, it shall pay all taxes, fees, costs, expenses and other charges
associated with perfecting the interests of the Buyer in the Receivables and any
other costs and expenses incurred in order to maintain the enforceability of
this Agreement and the interest of the Buyer in the Receivables.
(i) Further Information. Originator shall furnish or cause to be furnished to
the Buyer such other information as promptly as practicable, and in such form
and detail, as the Buyer may reasonably request.
(j) Fees, Taxes and Expenses. Originator shall pay all filing fees, stamp taxes,
other taxes (other than taxes imposed directly on the overall net income of the
Buyer) and expenses, including the fees and expenses set forth in Section 6.2
hereof, if any, which are incurred or assessed on account of or arise out of
this Agreement and the documents and transactions entered into pursuant to this
Agreement.
(k) Subordinated Note. Originator shall not transfer its Subordinated Note to
any Person.
(l) Fulfillment of Obligations. Originator shall duly observe and perform, or
cause to be observed or performed, all material obligations and undertakings on
its part to be observed and performed under or in connection with this Agreement
and the Receivables, shall duly observe and perform all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, shall do nothing to materially impair the rights,
title and interest of the Buyer in and to the Receivables, and shall pay when
due (or contest in good faith) any taxes, including without limitation any sales
tax, excise tax or other similar tax or charge, payable in connection with the
Receivables and their creation and satisfaction.

 

11



--------------------------------------------------------------------------------



 



(m) Copies of Reports, Filings, Etc. Originator shall furnish to the Buyer, upon
written request, as soon as practicable after the issuance, sending or filing
thereof, copies of all proxy statements, financial statements, reports and other
communications which Originator sends to its security holders generally, and, if
Originator is required to file reports with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended, copies
of all regular, periodic and special reports which Originator files with the
Securities and Exchange Commission or with any securities exchange on Forms
10-K, 10-Q, 8-K or any successor forms thereto. Originator agrees that the Buyer
may furnish any such reports to the Administrator and the Buyer agrees that it
shall, promptly upon receipt of such reports, deliver such reports to the
Administrator.
(n) Compliance with Credit and Collection Policy. The Credit and Collection
Policy shall be complied with in all material respects with respect to each
Receivable and related Contract.
(o) Insurance. Originator shall keep insured all property of a character usually
insured by corporations engaged in the same or similar business similarly
situated against loss or damage of the kinds and in the amounts customarily
insured against by such corporations and carry such other insurance as is
usually carried by such corporations.
(p) Audits. At any reasonable time, and from time to time at the Buyer’s
reasonable request upon notice Originator shall permit the Buyer, or its agents
or representatives, (i) to examine and make copies of and extracts from all
books, records and documents (including, without limitation, computer tapes and
disks) in the possession or under the control of Originator relating to the
Receivables, including, without limitation, the related Contracts and Related
Security, and (ii) to visit the offices and properties of Originator for the
purpose of examining the materials described in clause (i) above, and to discuss
matters relating to the Receivables, and Originator’s performance under this
Agreement with any of the officers, employees, or independent accountants of
Originator having knowledge of such matters. Following the occurrence of a
Amortization Event (as defined in the Purchase Agreement), Originator shall
reimburse the Buyer for all reasonable fees, costs and out-of-pocket expenses
incurred by or on behalf of the Buyer promptly upon receipt of a written notice
therefor.
(q) ERISA Events.
Promptly upon becoming aware of the occurrence or likely occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of Originator and its ERISA
Affiliates in an aggregate amount exceeding $25,000,000. Originator shall give
the Buyer a written notice specifying the nature thereof, what action Originator
or any ERISA Affiliate has taken and, when known, any action taken or threatened
by the Internal Revenue Service, the Department of Labor or the PBGC with
respect thereto.
(r) Separate Identity. Originator acknowledges that the Administrator, the
Purchaser Agents and the Purchasers are entering into the transactions
contemplated by the Purchase Agreement in reliance upon Buyer’s identity as a
legal entity that is separate from Originator and any Affiliates thereof.
Originator shall take all actions required to maintain the Buyer’s status as a
separate legal entity, including, without limitation,
(i) not anticipating any need for its having to extend advances to Buyer except
for those described in the Transaction Documents, if any;
(ii) not conducting its business in the name of Buyer;
(iii) having a telephone number, stationery and business forms separate from
those of Buyer;
(iv) not providing for its expenses and liabilities from the funds of Buyer;

 

12



--------------------------------------------------------------------------------



 



(v) notwithstanding certain limited liabilities of Buyer to Administrator, which
are indemnified by an affiliate of Originator, not being liable for the payment
of any liability of Buyer;
(vi) holding out either the assets or the creditworthiness of itself as being
available for the payment of any liability of Buyer;
(vii) maintaining an arm’s-length relationship with Buyer; and
(viii) not transferring assets from itself to Buyer without fair consideration
or with the intent to hinder, delay or defraud the creditors of either itself or
Buyer.
(s) Software. Originator shall use its reasonable efforts to enable each of the
Buyer, any agent of the Buyer and the Servicer (whether by license, sublicense,
assignment or otherwise) to use all of the computer software used to account for
the Receivables to the extent necessary to administer the Receivables.
(t) [Intentionally Omitted.]
(u) Financial Reporting. Originator will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and cause AmerisourceBergen to make its balance sheet and statement
of income and cash flows publicly available as described in Section 5.3(k) of
the Purchase Agreement and furnish, or cause to be furnished, to Buyer (or its
assigns):
(i) Accounting Certificate. The certificate described in Section 5.3(k) of the
Purchase Agreement.
(ii) [Intentionally Omitted.]
(iii) Compliance Certificate. On the date of public filing (or the next
succeeding Business Day) of the financial statements described above, a
compliance certificate in substantially the form of Exhibit IV signed by an
Authorized Officer of Originator and dated the date of such annual financial
statement or such quarterly financial statement, as the case may be.
(iv) S.E.C. Filings. Promptly upon the written request of the Administrator or
any Purchaser Agent, copies of all registration statements and annual,
quarterly, monthly or other regular reports which Originator files with the
Securities and Exchange Commission.
(v) Copies of Notices. Promptly upon its receipt of any notice under or in
connection with any Transaction Document from any Person other than Buyer, the
Administrator, any Purchaser Agent or any Purchaser, copies of the same.
(vi) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables originated by
Originator as Buyer (or its assigns) may from time to time reasonably request in
order to protect the interests of Buyer (and its assigns) under or as
contemplated by this Agreement.

 

13



--------------------------------------------------------------------------------



 



(v) Notices. Originator will notify Buyer (or its assigns) in writing of any of
the following promptly upon learning of the occurrence thereof, describing the
same and, if applicable, the steps being taken with respect thereto:
(i) Termination Events or Unmatured Termination Events. The occurrence of each
Termination Event and each Unmatured Termination Event, by a statement of an
Authorized Officer of Originator.
(ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
Originator or any of its Subsidiaries if the aggregate amount of all judgments
and decrees then outstanding against Originator and its Subsidiaries exceeds
$25,000,000 after deducting (a) the amount with respect to which Originator or
Subsidiary is insured and with respect to which the insurer has assumed
responsibility in writing, and (b) the amount for which Originator or Subsidiary
is otherwise indemnified if the terms of such indemnification are satisfactory
to Buyer (or its assigns), and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against Originator which,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on its financial condition or results of operations or
any Receivables.
(iii) Defaults Under Other Agreements. The occurrence of a default or an event
of default under any other financing arrangement for an aggregate principal
amount exceeding $25,000,000 pursuant to which Originator is a debtor or an
obligor.
(w) Ownership. Originator will establish and maintain, irrevocably in Buyer,
(A) legal and equitable title to the Receivables originated by Originator and
the Collections and (B) all of Originator’s right, title and interest in the
Related Security, Collections and Proceeds associated with the Receivables
originated by Originator, in each case, free and clear of any Adverse Claims
other than Adverse Claims in favor of Buyer (and its assigns) (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Buyer’s interest in such Receivables,
Related Security, Collections and Proceeds and such other action to perfect,
protect or more fully evidence the interest of Buyer as Buyer (or its assigns)
may reasonably request).
(x) Collections. Originator will cause (1) all proceeds from all Lock-Boxes to
be directly deposited by a Collection Bank into a Collection Account and
(2) each Lock-Box and Collection Account to be subject at all times to a
Collection Account Agreement that is in full force and effect. In the event any
payments relating to Receivables are remitted directly to Originator or any
Affiliate of Originator, Originator will remit (or will cause all such payments
to be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof and, at all times
prior to such remittance, Originator will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of Buyer and
its assigns. Originator will transfer exclusive ownership, dominion and control
of each Lock-Box and Collection Account to Buyer and, will not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to Buyer (or
its assigns) as contemplated by this Agreement and the Purchase Agreement.
Section 4.2 Negative Covenants of Originator. Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants
that:
(a) Statement for and Treatment of Sales. Originator shall not prepare any
financial statements for financial accounting or reporting purposes which shall
account for the transactions contemplated herein in any manner other than as a
sale of the Receivables to the Buyer.

 

14



--------------------------------------------------------------------------------



 



(b) No Rescissions or Modifications. Originator shall not rescind or cancel any
Receivable or related Contract or modify any terms or provisions thereof, or
grant any Dilution to an Obligor except in accordance with the Credit and
Collection Policy, unless such Receivable has been deemed collected pursuant to
the Purchase Agreement or repurchased by Originator.
(c) No Change in Name, Identity or Corporate Structure. Originator shall not
change its name, identity or corporate structure (within the meaning of
Section 9-507(c) of the UCC of any applicable jurisdiction) in any manner which
would make any financing statement or continuation statement filed in connection
with this Agreement or the transactions contemplated hereby seriously misleading
within the meaning of Section 9-507(c) of the UCC of any applicable jurisdiction
or other applicable Laws unless it shall have (i) given the Buyer at least
45 days’ prior written notice thereof and (ii) delivered to the Buyer all
financing statements, instruments and other documents requested by the Buyer in
connection with such change.
(d) No Liens. Originator shall not cause any of the Receivables or related
Contracts, or any inventory or goods the sale of which may give rise to a
Receivable, or any Collection Account or any right to receive any payments
received therein or deposited thereto, to be sold, pledged, assigned or
transferred or to be subject to a Lien, other than the sale and assignment of
the Receivables to the Buyer and the Liens created in connection with the
transactions contemplated by this Agreement.
(e) Liens on Inventory. Originator shall not cause or permit any Lien to be
placed upon inventory or goods the sale of which may give rise to a Receivable
unless (x) (i) any related security agreement, financing statements and any
other related documents specifically exclude from such Lien the proceeds of the
sale of such inventory or goods and (ii) the Buyer or any assignee or transferee
thereof has reviewed such security agreement, financing statements and related
documents or (y) the entity for whose benefit such Lien is granted or arises
releases or has released the Lien at or prior to the time an invoice is sent for
payment upon the sale of such inventory or goods.
(f) Consolidations, Mergers and Sales of Assets. Originator shall not
(i) consolidate or merge with or into any other Person, or (ii) sell, lease or
otherwise transfer all or substantially all of its assets to any other Person;
provided that Originator may merge or consolidate with another Person if
Originator is the corporation surviving such merger.
(g) Change in Payment Instructions to Obligors. Originator shall not make any
change in its instructions to Obligors regarding payments to be made with
respect to the Receivables (other than changes with respect to the mailing
addresses for remittances) unless the Buyer and the Administrator shall have
received, at least ten (10) days before the proposed effective date therefor,
written notice of such change and the Administrator shall have consented
thereto; provided, however, that Originator may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account. Originator will not add or
terminate any bank as a Collection Bank, unless Buyer (or its assigns) shall
have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition or termination and (ii) with
respect to the addition of a Collection Bank or a Collection Account or
Lock-Box, an executed Collection Account Agreement with respect to the new
Collection Account or Lock-Box.
(h) ERISA Matters. Originator shall not permit any event or condition which is
described in Section 5.1(h) to occur or exist with respect to any Pension Plan.
(i) Modifications to Credit and Collection Policy. Originator will not make any
material change to the Credit and Collection Policy without prior written
consent of the Administrator and each Purchaser Agent (and the Originator shall
provide notice of any such change (unless de minimis) at least five (5) Business
Days prior to the effective date of such change).

 

15



--------------------------------------------------------------------------------



 



(j) No Adverse Selection. To the extent that Originator has retained Receivables
that would be Eligible Receivables but which have not been transferred to Buyer
hereunder, Originator will not select those Receivables to be transferred
hereunder in any manner that materially adversely affects Buyer.
ARTICLE 5
TERMINATION EVENTS
Section 5.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:
(a) Originator shall fail to make any payment or deposit required hereunder when
due and such failure goes unremedied for two (2) Business Days after the date
when such amount became due.
(b) Originator shall fail to perform or observe any term, covenant or agreement
hereunder (other than as referred to in clause (a) of this Section 5.1) or any
other Transaction Document to which it is a party and such failure shall
continue for ten (10) consecutive Business Days after either (i) any Responsible
Officer of Originator becomes aware thereof or (ii) notice thereof to Originator
by the Administrator, any Purchaser Agent or any Purchaser.
(c) Any representation, warranty, certification or statement made by Originator
in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made and which continues to be false or
misleading in any material respect for a period of ten (10) Business Days after
either (i) any Responsible Officer of Originator becomes aware thereof or
(ii) notice thereof to Originator by the Administrator, any Purchaser Agent or
any Purchaser; provided that the materiality threshold in the preceding clause
shall not be applicable with respect to any representation or warranty which
itself contains a materiality threshold and provided further, that any
misrepresentation or certification for which Buyer has actually received a
Purchase Price Credit shall not constitute a Termination Event hereunder.
(d) Failure of Originator to pay any Indebtedness when due in excess of
$25,000,000 and such failure shall continue beyond the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or the default by Originator in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed (and such default shall continue for the applicable grace
period, if any, under the applicable agreement), the effect of which is to
cause, or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of Originator shall be declared to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.
(e) (i) An Event of Bankruptcy shall occur with respect to Originator.
(f) AmerisourceBergen shall cease to own and control, directly or indirectly, at
least 100% of Originator.
(g) One or more final judgments for the payment of money in an amount in excess
of $25,000,000, individually or in the aggregate, shall be entered against
Originator on claims not covered by insurance or as to which the insurance
carrier has denied its responsibility, and such judgment shall continue
unsatisfied and in effect for fifteen (15) consecutive days without a stay of
execution.
(h) An ERISA Event shall occur with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of Buyer, Originator or any ERISA Affiliates under the Internal Revenue Code or
Title IV of ERISA to such Pension Plan, such Multiemployer Plan or the PBGC in
an aggregate amount in excess of $25,000,000.

 

16



--------------------------------------------------------------------------------



 



(i) An Amortization Event shall have occurred.
(j) Originator becomes unable for any reason to convey or reconvey Receivables
in accordance with the provisions of this Agreement.
(k) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Internal Revenue Code with regard to any of the Receivables,
or any assets of Buyer, Originator or any Affiliate and the lien shall not have
been released within seven (7) days.
Section 5.2 Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by Originator; provided, however, that upon
the occurrence of a Termination Event described in Section 5.1(e), or of an
actual or deemed entry of an order for relief with respect to Originator under
the Federal Bankruptcy Code, the Termination Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by Originator and (ii) to the fullest extent permitted by
applicable law, declare that the Default Fee shall accrue with respect to any
amounts then due and owing by Originator to Buyer. The aforementioned rights and
remedies shall be without limitation and shall be in addition to all other
rights and remedies of Buyer and its assigns otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.
ARTICLE 6
INDEMNIFICATION
Section 6.1 Indemnities by Originator. Without limiting any other rights that
Buyer may have hereunder or under applicable law, Originator hereby agrees to
indemnify (and pay upon demand to) Buyer and its assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of Buyer or any such assign) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by Buyer of an interest in the
Receivables originated by Originator, excluding, however:
(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables originated by Originator that are uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor; or
(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Receivable Interests under the Purchase Agreement as a loan
or loans by the Purchasers to Buyer secured by, among other things, the
Receivables originated by Originator, the Related Security and the Collections;

 

17



--------------------------------------------------------------------------------



 



provided, however, that nothing contained in this sentence shall limit the
liability of Originator or limit the recourse of Buyer to Originator for amounts
otherwise specifically provided to be paid by Originator under the terms of this
Agreement. Without limiting the generality of the foregoing indemnification, but
subject in each case to clauses (a), (b) and (c) above, Originator shall
indemnify Buyer for Indemnified Amounts relating to or resulting from:
(i) any representation or warranty made by Originator (or any officers of
Originator) under or in connection with any Purchase Report, this Agreement, any
other Transaction Document or any other information or report delivered by
Originator pursuant hereto or thereto for which Buyer has not received a
Purchase Price Credit that shall have been false or incorrect when made or
deemed made;
(ii) the failure by Originator, to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;
(iii) any failure of Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
(iv) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
(vi) the commingling of Collections of Receivables at any time with other funds;
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, Originator’s use of the proceeds of the Purchase from it hereunder, the
ownership of the Receivables originated by Originator or any other
investigation, litigation or proceeding relating to Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
(ix) any Termination Event described in Section 5.1(b);
(x) any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, the Receivables originated by
Originator and the associated Collections, and all of Originator’s right, title
and interest in the Related Security associated with such Receivables, in each
case, free and clear of any Adverse Claim;
(xi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable originated
by Originator, the Related Security and Collections with respect thereto, and
the proceeds of any thereof, whether at the time of the Purchase from Originator
hereunder or at any subsequent time;

 

18



--------------------------------------------------------------------------------



 



(xii) any action or omission by Originator which reduces or impairs the rights
of Buyer with respect to any Receivable or the value of any such Receivable;
(xiii) any attempt by any Person to void the Purchase from Originator hereunder
under statutory provisions or common law or equitable action; and
(xiv) the failure of any Receivable reflected as an Eligible Receivable on any
Purchase Report prepared by Originator to be an Eligible Receivable at the time
acquired by Buyer.
Section 6.2 Other Costs and Expenses. Originator shall pay to Buyer on demand
all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder. Originator shall pay to Buyer on demand any and all reasonable costs
and expenses of Buyer, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following a
Termination Event.
ARTICLE 7
MISCELLANEOUS
Section 7.1 Waivers and Amendments.
(a) No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by Originator and Buyer and, to the extent
required under the Purchase Agreement, the Administrator, the Required Purchaser
Agents and the Liquidity Banks or the Required Liquidity Banks. Any material
amendment, supplement, modification of waiver will required satisfaction of the
Rating Agency Condition.
Section 7.2 Notices. All communications and notices provided for hereunder shall
be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (a) if given by
telecopy, upon the receipt thereof, (b) if sent via U.S. certified or registered
mail, five (5) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (c) if given by any other means,
when received at the address specified in this Section 7.2.
Section 7.3 Protection of Ownership Interests of Buyer.
(a) Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that Buyer (or its assigns) may request, to
perfect, protect or more fully evidence the interest of Buyer hereunder and the
Receivable Interests, or to enable Buyer (or its assigns) to exercise and
enforce their rights and remedies hereunder. At any time after the occurrence of
a Termination Event, Buyer (or its assigns) may, at Originator’s sole cost and
expense, direct Originator to notify the Obligors of Receivables of the
ownership interests of Buyer under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Buyer or its designee.

 

19



--------------------------------------------------------------------------------



 



(b) If Originator fails to perform any of its obligations under Section 13.3(a)
of the Purchase Agreement and notice of such failure is given to Originator,
Buyer (or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by Originator as
provided in Section 6.2. Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
its assigns), and appoints Buyer (and its assigns) as its attorney(ies)-in-fact,
to act on behalf of Originator (i) to execute on behalf of Originator as debtor
and to file financing statements necessary or desirable in Buyer’s (or its
assigns’) sole discretion to perfect and to maintain the perfection and priority
of the interest of Buyer in the Receivables originated by Originator and the
associated Related Security and Collections and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as
Buyer (or its assigns) in their sole discretion deem necessary or desirable to
perfect and to maintain the perfection and priority of Buyer’s interests in such
Receivables. Buyer shall provide Originator with copies of any such filings.
This appointment is coupled with an interest and is irrevocable. If Originator
fails to perform any of its obligations hereunder: (A) Originator hereby
authorizes Buyer (or its assigns) to file financing statements and other filing
or recording documents with respect to the Receivables and Related Security
(including any amendments thereto, or continuation or termination statements
thereof), without the signature or other authorization of Originator, in such
form and in such offices as Buyer (or any of its assigns) reasonably determines
appropriate to perfect or maintain the perfection of the ownership or security
interests of Buyer (or its assigns) hereunder, (B) Originator acknowledges and
agrees that it is not authorized to, and will not, file financing statements or
other filing or recording documents with respect to the Receivables or Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the express prior written approval by the
Administrator (as Buyer’s assignee), consenting to the form and substance of
such filing or recording document, and (C) Originator approves, authorizes and
ratifies any filings or recordings made by or on behalf of the Administrator (as
Buyer’s assign) in connection with the perfection of the ownership or security
interests in favor of Buyer or the Administrator (as Buyer’s assign).
Section 7.4 Confidentiality.
(a) Originator and Buyer shall maintain and shall cause each of its employees
and officers to maintain the confidentiality of the Fee Letter and the other
confidential or proprietary information with respect to the Administrator and
the Purchasers and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that Originator and its officers and employees may
disclose such information to Originator’s external accountants, attorneys and
other advisors and as required by any applicable law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceeding (whether or not having the force or effect of law).
(b) Originator hereby consents to the disclosure of any nonpublic information
with respect to it in connection with the transactions contemplated herein
(i) to Buyer, the Administrator, the Liquidity Banks, the Purchasers or the
Purchaser Agents by each other, (ii) to any prospective or actual assignee or
participant of any of the Persons described in clause (i), and (iii) to any
rating agency, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Purchaser or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
Wachovia acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person described in the foregoing clauses (ii) and (iii) is informed
of the confidential nature of such information. In addition, the Purchasers, the
Purchaser Agents and the Administrator may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).

 

20



--------------------------------------------------------------------------------



 



Section 7.5 Bankruptcy Petition.
(a) Originator and Buyer each hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of the Conduit Purchasers, it will not institute against, or
join any other Person in instituting against, any Conduit Purchaser any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
(b) Originator covenants and agrees that, prior to the date that is one year and
one day after the payment in full of all outstanding obligations of Buyer under
the Purchase Agreement, it will not institute against, or join any other Person
in instituting against, Buyer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
Section 7.6 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of Originator, Buyer, any
Purchaser, the Administrator, any Purchaser Agent or any Liquidity Bank, no
claim may be made by any such Person (or its Affiliates, directors, officers,
employees, attorneys or agents) against any such other Person (or its
Affiliates, directors, officers, employees, attorneys or agents) for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each of the parties hereto, on behalf of
itself and its Affiliates, directors, officers, employees, attorneys, agents,
successors and assigns, hereby waives, releases, and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
Section 7.7 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.
Section 7.8 CONSENT TO JURISDICTION. ORIGINATOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL COURT SITTING IN THE
SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT SITTING IN NEW YORK
COUNTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT AND ORIGINATOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ORIGINATOR AGAINST BUYER (OR ITS
ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN NEW YORK, NEW YORK.
Section 7.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

 

21



--------------------------------------------------------------------------------



 



Section 7.10 Integration; Binding Effect; Survival of Terms.
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b) This Agreement shall be binding upon and inure to the benefit of the
Originator, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). Originator may not assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of Originator. Without limiting the foregoing, Originator acknowledges
that Buyer, pursuant to the Purchase Agreement, may assign to the Administrator,
for the benefit of the Purchasers, its rights, remedies, powers and privileges
hereunder and that the Administrator may further assign such rights, remedies,
powers and privileges to the extent permitted in the Purchase Agreement.
Originator agrees that the Administrator, as the assignee of Buyer, shall,
subject to the terms of the Purchase Agreement, have the right to enforce this
Agreement and to exercise directly all of Buyer’s rights and remedies under this
Agreement (including, without limitation, the right to give or withhold any
consents or approvals of Buyer to be given or withheld hereunder) and Originator
agrees to cooperate fully with the Administrator in the exercise of such rights
and remedies. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by Originator pursuant to Article II;
(ii) the indemnification and payment provisions of Article VI; and (iii)
Section 7.5 shall be continuing and shall survive any termination of this
Agreement.
Section 7.11 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

            AMERISOURCEBERGEN DRUG CORPORATION
      By:   /s/ J.F. Quinn       Name:   J.F. Quinn       Title:   Vice
President & Corporate Treasurer               Address: AmerisourceBergen Drug
Corporation
1300 Morris Drive
Chesterbrook, PA 19087
Attention: Jack Quinn
Telephone: (610) 727-7116
Facsimile: (610) 727-3639        AMERISOURCE RECEIVABLES FINANCIAL CORPORATION
      By:   /s/ J.F. Quinn       Name:   J.F. Quinn       Title:   Vice
President & Corporate Treasurer               Address:  Amerisource Receivables
Financial Corporation
P. O. Box 1735
Southeastern, PA 19399
Attention: Jack Quinn
Telephone: (610) 727-7453
Facsimile: (610) 727-3639   

Receivables Sale Agreement

 

S-1



--------------------------------------------------------------------------------



 



Exhibit I
Definitions
This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in Exhibit I to the Purchase Agreement (hereinafter defined).
“Administrator” has the meaning set forth in the Preliminary Statements to the
Agreement.
“Agreement” means the Receivables Sale Agreement, dated as of July 10, 2003,
between Originator and Buyer, as the same may be amended, restated or otherwise
modified.
“AmerisourceBergen” shall mean AmerisourceBergen Corporation, a Delaware
corporation.
“Buyer” has the meaning set forth in the preamble to the Agreement.
“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period shall commence on
the date of the Purchases hereunder and the final Calculation Period shall
terminate on the Termination Date.
“Credit and Collection Policy” means the Originator’ credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.
“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.
“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables originated by Originator
after taking account of (i) the time value of money based upon the anticipated
dates of collection of such Receivables and the cost to Buyer of financing its
investment in such Receivables during such period and (ii) the risk of
nonpayment by the Obligors. Originator and Buyer may agree from time to time to
change the Discount Factor based on changes in one or more of the items
affecting the calculation thereof, provided that any change to the Discount
Factor shall take effect as of the commencement of a Calculation Period, shall
apply only prospectively and shall not affect the Purchase Price payment made
prior to the Calculation Period during which Originator and Buyer agree to make
such change. As of the date hereof, the Discount Factor is 0.2%.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of capital of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the date of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

I-1



--------------------------------------------------------------------------------



 



“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Originator within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means a Reportable Event with respect to a Pension Plan; (b) a
complete or partial withdrawal from a Multiemployer Plan that would result in
liability to the Originator or any ERISA Affiliate, or the receipt or delivery
by Originator or any ERISA Affiliate of any notice with respect to any
Multiemployer Plan concerning the imposition of liability as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA; (c) a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (d) the filing pursuant to Code
Section 412 or ERISA Section 302 of an application for a waiver of the minimum
funding standard, or the grant of same, with respect to a Pension Plan; (e) the
PBGC or a plan administrator shall, or shall indicate its intention in writing
to the Buyer, Originator or any ERISA Affiliate to, terminate any Pension Plan
or appoint a trustee to administer any Pension Plan; (f) the Originator or any
ERISA Affiliate incurs liability under Title IV of ERISA with respect to the
termination of any Pension Plan; or (g) the existence of an accumulated funding
deficiency with respect to any Pension Plan (as defined in Section 302(a) of
ERISA and Section 412(a) of the Internal Revenue Code), whether or not waived.
“Indemnified Party” has the meaning set forth in Section 6.1.
“Initial Contributed Receivables” has the meaning set forth in Section 1.1.
“Initial Cutoff Date” has the meaning set forth in Section 1.1.
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.
“Lien”, in respect of the property of any Person, shall mean any ownership
interest of any other Person, any mortgage, deed of trust, hypothecation,
pledge, lien, security interest, filing of any financing statement, charge or
other encumbrance or security arrangement of any nature whatsoever, including,
without limitation, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement, consignment or lease intended as, or having the
effect of, security.
“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001 (a) (3) of ERISA, to which Originator or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.
“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Invested Amount outstanding at such time, plus (ii) the aggregate
outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).
“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

 

I-2



--------------------------------------------------------------------------------



 



“Original Balance” means, with respect to any Receivable coming into existence
after the Initial Cutoff Date, the Outstanding Balance of such Receivable on the
date it was created.
“Originator” has the meaning set forth in the preamble to the Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA), other
than a Multiemployer Plan, subject to Title IV of ERISA which Originator or any
ERISA Affiliate of Originator sponsors or maintains, or to which Originator or
any of its ERISA Affiliates makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Originator or any of its ERISA Affiliates sponsors or maintains or to
which Originator or any of its ERISA Affiliates makes, is making, or is
obligated to make contributions and includes any Pension Plan, other than a Plan
maintained outside the United States primarily for the benefit of Persons who
are not U.S. residents.
“Purchase” means the purchase by Buyer from Originator pursuant to
Section 1.2(a) of the Agreement of the Receivables originated by Originator and
the Related Security and Collections related thereto, together with all related
rights in connection therewith.
“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.
“Purchase Price” means, with respect to the Purchase from Originator, the
aggregate price to be paid by Buyer to Originator for such Purchase in
accordance with Section 1.3 of the Agreement for the Receivables originated by
Originator and the associated Collections and Related Security being sold to
Buyer, which price shall equal on any date (i) the product of (x) the
Outstanding Balance of such Receivables on such date, multiplied by (y) one
minus the Discount Factor in effect on such date, minus (ii) any Purchase Price
Credits to be credited against the Purchase Price otherwise payable in
accordance with Section 1.4 of the Agreement.
“Purchase Price Credit” has the meaning set forth in Section 1.4 of the
Agreement.
“Purchase Report” has the meaning set forth in Section 1.2(b) of the Agreement.
“Purchased Assets” has the meaning set forth in Section 2.1(c) of the Agreement.
“Purchaser” has the meaning set forth in the Preliminary Statements to the
Agreement.
“Receivable” means all indebtedness and other obligations owed to Originator (at
the times it arises, and before giving effect to any transfer or conveyance
under the Agreement) or to Buyer (after giving effect to the transfers under the
Agreement) (including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible) arising in connection with the sale of goods or the rendering of
services by Originator, and further includes, without limitation, the obligation
to pay any Finance Charges with respect thereto. Indebtedness and other rights
and obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless or whether the account debtor or Originator treats such indebtedness,
rights or obligations as a separate payment obligation.

 

I-3



--------------------------------------------------------------------------------



 



“Related Security” means, with respect to any Receivable:
(i) all of Originator’s interest in the Related Equipment or other inventory and
goods (including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by Originator gave rise to such Receivable, and all
insurance contracts with respect thereto,
(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
(v) all Records related to such Receivable,
(vi) all of Originator’s right, title and interest in each Lock-Box and each
Collection Account, and
(vii) all proceeds of any of the foregoing.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
“Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (a) 3% of the Purchase Limit under the Purchase
Agreement, and (b) the product of (i) 2.0 times the product of the Default Ratio
times the Default Horizon Ratio, each as determined from the most recent Monthly
Report received from the Servicer under the Purchase Agreement, and (ii) the
Outstanding Balance of all Receivables as of such date, as determined from the
most recent Monthly Report received from the Servicer under the Purchase
Agreement.
“Settlement Date” means the second Business Day after each Settlement Reporting
Date.
“Subordinated Loan” has the meaning set forth in Section 1.3(a) of the
Agreement.
“Subordinated Note” means a promissory note in substantially the form of
Exhibit VI hereto as more fully described in Section 1.3 of the Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“Termination Date” means the earliest to occur of (i) the Facility Termination
Date (as defined in the Purchase Agreement), (ii) the Business Day immediately
prior to the occurrence of a Termination Event set forth in Section 5.1(b),
(iii) the Business Day specified in a written notice from Buyer to the
Originator following the occurrence of any other Termination Event, and (iv) the
date which is 10 Business Days after Buyer’s receipt of written notice from
Originator that it wishes to terminate the facility evidenced by this Agreement.

 

I-4



--------------------------------------------------------------------------------



 



“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.
“Transaction Documents” means, collectively, this Agreement, each Collection
Account Agreement, the Subordinated Note, and all other instruments, documents
and agreements executed and delivered in connection herewith by Originator or
Buyer.
“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

I-5



--------------------------------------------------------------------------------



 



Exhibit II
Places of Business; Locations of Records;
Federal Employer Identification Number(s); Other Names

Exhibit II to Receivables Sale Agreement

Locations of Records, Federal Employer Identification Numbers, Other Names

Name of Originator:

AmerisourceBergen Drug Corporation

Subsidiaries and Divisions:

Subsidiaries of Originator:
AmeriSource Health Services Corporation
AmeriSource Heritage Corporation
AmeriSource Sales Corporation
AmeriSource Receivables Financial Corporation
Anderson Packaging, Inc.
ASD Specialty Healthcare, Inc.
Blue Hill, Inc.
Bridge Medical, Inc.
Committed Provider Services, LLC
General Drug Company
Health Services Capital Corporation
Home Medical Equipment Health Company
Inteplex, Inc.
Interfill, LLC
J.M. Blanco, Inc.
M.D.P. Properties, Inc.
Pharmacy Healthcare Solutions, Ltd.
Southwestern Drug Corporation
Telepharmacy Solutions, Inc.
Value Apothecaries, Inc.

Divisions of Originator:

The Diabetes Shoppe
Family Pharmacy
Good Neighbor Pharmacy
MedAssess
Rita Ann
Pharmabuy


Location of Books and Records:

          Name of Location   Address/Location of Records
Chesterbrook
  1300 Morris Drive, Suite 100, Chesterbrook, PA 19087
Orange
  4000 Metropolitan Drive, Orange, CA 92868
 
       
Atlanta
  1085 Satellite Blvd., Suwanee, GA 30024
Birmingham
  172 Cahaba Valley Pkwy., Pelham, AL 35124
Boston
  101 Norfolk Street, Mansfield, MA 02048
Chicago
  980 Lombard Road, Lombard, IL 60148
Columbus
  1200 E. 5th Avenue, Columbus, OH 43219
Corona
  1851 California Avenue, Corona, CA 92881
Dallas
  1229 Avenue R, Grand Prairie, TX 75050
Dallas
  1841 Monetary Lane, Carrollton, TX 75006
Denver
  501 W. 44th Avenue, Denver, CO 80216
Honolulu
  238 Sand Island Access Rd. #M1, Honolulu, HI 96819
Houston
  12727 W. Airport Blvd., Sugar Land, TX 77478
Johnson City
  410 Princeton Road, Johnson City, TN 37601
Kansas City
  1501 Southern Road, Kansas City, MO 64120
Louisville (Pharmabuy)
  7841 National Turnpike, Louisville, KY 40214
Louisville
  244 E. Woodlawn Ave., Louisville, KY 40214
Meridian
  6300 St. Louis Street, Meridian, MS 39301
Minneapolis
  6810 Shady Oak Rd., Eden Prairie, MN 55344
Mishawaka
  1655 E. 12th Street, Mishawaka, IN 46544
Mobile
  85 Sidney Phillips Drive, Mobile, AL 36607
Montgomery
  2061 W. Fairview Ave., Montgomery, AL 36108
Nashville
  12980 Old Hickory Rd., Antioch, TN 37013
Orlando
  2100 Directors Row, Orlando, FL 32809-6234
Orlando
  2702 Directors Row, Orlando, FL 32809
Paducah
  322 North 3rd Street, Paducah, KY 42001
Phoenix
  1825 S. 43rd Avenue, Phoenix, AZ 85009
Pinebrook
  Rte. 80 @ Hook Mountain Rd., Pine Brook, NJ 07058
Raleigh
  8605 Ebenezer Church Rd., Raleigh, NC 27613
Richmond
  9900 J.E.B. Stuart Pkwy., Glen Allen, VA 23060
Rita Ann
  8410 B Kelso Drive, Baltimore, MD 21221
Sacramento Admin Office
  2520 Venture Oaks Way, Suite 140, Sacramento, CA 95833
Salt Lake City
  1765 Fremont Drive, Salt Lake City, UT 84104
San Antonio
  1949 Hormel Drive, San Antonio, TX 78219
San Jose
  450 Charcot Avenue, San Jose, CA 95131
Seattle
  19220 64th Avenue South, Kent, WA 98032
St. Joseph
  3907 S. 48th Terrace, St. Joseph, MO 64503
St. Louis
  8190 Lackland Road, St. Louis, MO 63114-4524
Tulsa
  9401 E. 54th Street, Tulsa, OK 74145
Thorofare
  100 Friars Lane, Thorofare, NJ 08086
Toledo
  3145 Nebraska Avenue, Toledo, OH 43607
Valencia
  24903 Avenue Kearny, Valencia, CA 91355
Williamston
  One Industrial Park, Williamston, MI 48895

Legal, Trade and Assumed Names:

AmerisourceBergen
AmerisourceBergen Drug Corporation
AmeriSource Corporation
Bergen Brunswig Drug Company
C.D. Smith Healthcare, Inc.
Durr-Fillauer Medical, Inc.
HealthCare Purchasing Agency
Impact Distribution Company
Intelligent Drug Information
James Brudnick Company, Inc.
MedNet, MPC Corp.
Pharmabuy
Rita Ann

Mergers:

Effective on or about May 24, 2001, AmeriSource Medical Supply, Inc., a
Tennessee corporation, merged into AmeriSource Corporation.

Effective on or about August 30, 2001, MedNet, MPC Corp. merged into Bergen
Brunswig Drug Company.

Effective as of October 1, 2002, Durr-Fillauer Medical, Inc., a Delaware
corporation, merged into Bergen Brunswig Drug Company, a California corporation;
Bergen Brunswig Drug Company merged into AmeriSource Corporation (and was
renamed AmerisourceBergen Drug Corporation), and C.D. Smith Healthcare, Inc., a
Missouri corporation; merged into AmerisourceBergen Drug Corporation.

Corporate Information Regarding the Originator

Federal Tax Identification Number: 23-2353106
Delaware Corporate Organization Number: 2564484

 

II-1



--------------------------------------------------------------------------------



 



Exhibit III
Lock-boxes; Collection Accounts; Collection Banks
(attached)

 

III-1



--------------------------------------------------------------------------------



 



AMERISOURCEBERGEN CORPORATION
EXHIBIT A

                                      Company   Division   Bank   Account #    
Account Name   Type     Lockbox(es)     Status
Amerisource Receivables Financial Corporation
                       
 
                             
ARFC
  Rita Ann- Baltimore, MD   Allfirst Bank           Amerisource Receivables
Financial Corporation — Rita Ann   Depository     1596     Open
ARFC
  Corp- Chesterbrook, PA   Bank of America           Amerisource Receivables
Financial Corporation   Master     NA     Open
ARFC
  Birmingham, AL   Bank of America           Amerisource Receivables Financial
Corporation   Depository     403279     Open
ARFC
  Columbus, OH   Bank of America           Amerisource Receivables Financial
Corporation   Depository     12581     Open
 
  Toledo/Louisville                                
ARFC
  Dallas, TX   Bank of America           Amerisource Receivables Financial
Corporation   Depository     8410046     Open
ARFC
  Mishawaka, IN   Bank of America           Amerisource Receivables Financial
Corporation   Depository     12571     Open
ARFC
  Orlando, FL   Bank of America           Amerisource Receivables Financial
Corporation   Depository     502978/403163     Open
ARFC
  Johnson City, TN   Bank of America           Amerisource Receivables Financial
Corporation   Depository     502964     Open
ARFC
  Minneapolis, MN   Bank of America           Amerisource Receivables Financial
Corporation   Depository     502620     Open
ARFC
  Paducah, KY   Bank of America           Amerisource Receivables Financial
Corporation   Depository     503270     Open
ARFC
  Columbus, OH   Bank One           Amerisource Receivables Financial
Corporation   Depository     0813     Open
 
  Toledo, OH                                
ARFC
  St. Joseph, MO   Commerce Bank           Amerisource Receivables Financial
Corporation   Depository     802240     Open
ARFC
  Mishawaka, IN   First Source Bank           Amerisource Receivables Financial
Corporation   Depository     4181     TBC March 2003
ARFC
  Thorofare, NJ   First Union Nat’l Bank           Amerisource Receivables
Financial Corporation   Depository     52598     Open
ARFC
  Corp- Chesterbrook, PA   First Union Nat’l Bank           Amerisource
Receivables Financial Corporation   Depository     NA     Open
ARFC
  Corp- Chesterbrook, PA   First Union Nat’l Bank           Amerisource
Receivables Financial Corporation   Master     NA     Open
ARFC
  Thorofare, NJ   First Union Nat’l Bank           Amerisource Receivables
Financial Corporation   Depository     8500-41950     Open
ARFC
  Springfield, MA   First Union Nat’l Bank           Amerisource Receivables
Financial Corporation   Depository     54873     Open
ARFC
  Corp- Chesterbrook   PNC Bank           Amerisource Receivables Financial
Corporation   Depository     NA     Open
ARFC
  Hawaii   Bank of Hawaii           Amerisource Receivables Financial
Corporation   Depository     31000-5356     Open
ARFC
  Chicago, IL   Bank One           Amerisource Receivables Financial Corporation
  Depository     21978, 100708,     Open
 
  Corona, CA                         22016, 22103,      
 
  Denver, CO                         100459, 100741,      
 
  Kansas City, MO                         21983, 100801,      
 
  Phoenix, AZ                         100491, 24900,      
 
  Sacramento, CA                         730034, 100806,      
 
  Salt Lake City, UT                         27550      
 
  San Jose, CA                                
 
  Seattle, WA                                
 
  St. Louis, MO                                
 
  Tulsa, OK                                
 
  Valencia, CA                                
 
  Williamston, MI                                
ARFC
  Corp-Orange, CA   Chase Manhattan Bank           Amerisource Receivables
Financial Corporation   Master     NA     Open
ARFC
  Corp-Orange, CA   PNC Bank           Amerisource Receivables Financial
Corporation   Master     NA     Open
ARFC
  Atlanta, GA   PNC Bank           Amerisource Receivables Financial Corporation
  Depository     530431, 642723,     Open
 
  Boston, MA                         676337, 676380,      
 
  Dallas, TX                         530439, 530448,      
 
  Houston, TX                         530456, 530463,      
 
  Meridian, MS                         530477, 642755.      
 
  Mobile, AL                         530494, 642800,      
 
  Montgomery, AL                         676405      
 
  Nashville, TN                                
 
  Orlando, FL                                
 
  Pine Brook, NJ                                
 
  Raleigh, NC                                
 
  Richmond, VA                                
 
  San Antonio, TX                                
ARFC
  Kansas City, KS   PNC Bank           Amerisource Receivables Financial
Corporation   Depository     771732     Open
ARFC
  Tulsa, OK   PNC Bank           Amerisource Receivables Financial Corporation  
Depository     667604     Open
ARFC
  Mansfield, MA   PNC Bank           Amerisource Receivables Financial
Corporation   Depository     643393     Open
ARFC
  Raleigh, NC   PNC Bank           Amerisource Receivables Financial Corporation
  Depository     643364     Open
ARFC
  Richmond, VA   PNC Bank           Amerisource Receivables Financial
Corporation   Depository     643376     Open
ARFC
  Corp-Orange, CA   PNC Bank           Amerisource Receivables Financial
Corporation   Depository     NA     Open
ARFC
  PharmaBuy   PNC Bank           Amerisource Receivables Financial Corporation  
Depository     771530     Open
 
  Louisville, KY                                
ARFC
  Corp-Orange, CA   Wells Fargo Bank           Amerisource Receivables Financial
Corporation   Depository     77825     Open

 





--------------------------------------------------------------------------------



 



Exhibit IV
Form of Compliance Certificate
This Compliance Certificate is furnished pursuant to that certain Receivables
Sale Agreement dated as of July 10, 2003, among AmerisourceBergen Drug
Corporation and Amerisource Receivables Financial Corporation (the “Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected                      of                     
(“Originator”).
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Originator and its Subsidiaries during the accounting period
covered by the attached financial statements.
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below].
4. [Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Originator has taken, is taking, or proposes to
take with respect to each such condition or event:
                                        ].
The foregoing certifications, together with the computations set forth in
Schedule I hereto, are made and delivered this  _____  day of  _____, 200_____.

     
 
   
 
  [Name]

 

IV-1



--------------------------------------------------------------------------------



 



Exhibit V
Credit and Collection Policy
[attach copy]

 

V-1



--------------------------------------------------------------------------------



 



[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
Credit and Collections Policy and Procedure Guidelines March 2003

1.0  
APPLICABILITY
     
AmerisourceBergen Drug Company
  2.0  
PURPOSE
     
To formalize policies and procedures pertaining to the extension of credit,
quality control of trading assets (accounts and notes receivable) and support of
both internal and external customers.
  3.0  
OBJECTIVES
  3.1  
To provide for the development and retention of a broad and financially viable
customer base.
  3.2  
To promote sales of product and services.
  3.3  
To maximize cash flow
  3.4  
To enhance profitability through reduction of Bad Debt Expense and optimization
of the investment in Accounts/Notes Receivable.
  4.0  
AUTHORITY
  4.1  
The Vice President, Finance and the Chief Financial Officer, with the
concurrence of the Vice President of Financial Services and Corporate Director
of Credit shall have the responsibility and authority for the establishment,
revision and implementation of Corporate Credit & Collections Policies &
Procedures.
  4.2  
Approval Limits: The grid below identifies authority requirements for the
approval and administration of new accounts and increases to existing total
accounts receivable exposure. Total accounts receivable exposure is defined as
the sum of trade receivables, including future dated sales, and notes
receivable.

 

V-2



--------------------------------------------------------------------------------



 



Setting New Credit Limits or
Increasing Existing Credit Limits

              Level of   Position   Authority  
Corporate or Regional Directors of Credit
  $ [*****]  
Regional Vice President
    [*****]  
Vice President Financial Services
    [*****]  
VP Finance Drug Co.
    [*****]  
CFO and COO
    >[*****]  

5.0  
TRADE ACCOUNT APPLICATION AND EVALUATION PROCEDURES
  5.1  
Documentation requirements

  a.  
Original Applications, Purchase Agreements, Guarantees and Loan Agreements are
to be retained by the Regional Director of Credit (RDC) or designee.
    b.  
Original note documents are to be retained where the note is being serviced.

5.1.1  
All new account applications and requests to increase credit limits must
include:

  a.  
Application, completed, signed and dated original ABC form, (see Exhibit A, ABC
Credit Application)

  •  
Must be signed by authorized signed
    •  
Chains with multiple locations under same legal entity may attach a statement
certified by authorized signer showing multiple delivery addresses and attach to
one Application

  b.  
Purchase Agreement or approved National Contract. (See Exhibit B, Sales
Agreement and Guaranty).

  •  
National contracts are approved by the Corporate Director of Credit or above
(see section 4.2)

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-3



--------------------------------------------------------------------------------



 



  c.  
ID – Verification of legal name

  •  
Corporations – obtain Articles of Incorporation
    •  
Partnerships – obtain copy of Partnership Agreement
    •  
Obtain copies of any fictitious name statements (doing business as filings
“dba”)

5.1.2  
Purchase Accounts, Independent Pharmacies – in addition to the above (see
requirements stated in 5.1 to 5.1.1), obtain:

  a.  
Continuing Guarantee of stockholders/partners
    b.  
Any other documentation deemed necessary by the Regional Director of Credit or
designee including but not limited to the three most recent current supplier
statements

The following are guidelines for documenting the review of a customer, but are
not required in the customer files.

5.1.3  
Start-up non-public companies
     
For purposes of this section, a business is no longer considered a start-up
after two consecutive years of positive cash flow with all trade payments
current.

  a.  
Cash flow projections prepared on a monthly basis covering the first operating
year. Must be signed and dated by borrowers.
    b.  
Cash verifications – three most recent months’ bank/brokerage statements
verifying source of down payment and starting cash.
    c.  
Opening Balance Sheet.
    d.  
Other possible documents (At the discretion of the RDC or designee):

  •  
Resume
    •  
Board of Pharmacy Application copy
    •  
Loss payee endorsement – hazard insurance

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-4



--------------------------------------------------------------------------------



 



  •  
Assignment of life/disability insurance [*****]
    •  
Asset verifications
    •  
Landlord waiver
    •  
Own use certification (closed door)

5.2  
Credit Request Processing Procedure – Supplemental Information:
     
The RDC or designee shall supplement the information required above by obtaining
and reviewing the following:

  a.  
Credit Agency Reports – D&B, Experlan Business and personal profiles (public
companies exempt from personal profiles)
    b.  
Trade References where possible and/or review of three most recent supplier
statements
    c.  
Verify the legal name, state of formation, business form and good standing of
the legal entity. This may include obtaining Good Standing Certificates,
Statement by Domestic Stock Company, Secretary of State verifications or other
documents deemed necessary by the RDC or designee.
    d.  
Where applicable, verifying major assets (real estate, business ownership)
    e.  
Other – Any other credit information including bank references, UCC-1 lien
searches, business filings, judgments, other public record information, or other
information that in the judgment of the Credit Executive is applicable to the
credit evaluation process.

5.3  
Responsibility for tracking new account applications
  5.3.1  
The RDC or designee will monitor the progress of new account applications to
assure timely processing and respond to inquiries regarding the status of the
request. (For samples of tracking tools, see Exhibit C, Credit Request Checklist
and Exhibit D, Credit Request Processing log.)
  5.4  
Trade Account Evaluation Guidelines
  5.4.1  
The RDC or designee will, if necessary, contact the applicant to obtain
clarification of information in addition to that required above and evaluate the
application based on the following criteria:

  a.  
Character – Character of the borrower(s) as evidenced by their credit history
and previous experience.
    b.  
Capacity – Does management have the experience and talents to successfully
manage this business plan? – Tested management.

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-5



--------------------------------------------------------------------------------



 



  c.  
Cash flow – Ability of the business to service the proposed debt.
    d.  
Collateral – Adequacy of secondary support.
    e.  
Any other legal, financial or operational factor in the judgment of the Credit
Executive that affects the quality of the credit.

5.4.2  
If review of the above disqualifies the applicant from open credit terms, it is
recommended that sales be secured using one of the following alternatives:

  a.  
Letters of Credit

  •  
A standby Letter of Credit guarantees financial performance by the initiating
bank and are preferred to conventional L/Cs. Standby L/Cs have a specific time
period during which the issuing bank is obligated to pay in the event of a
customer’s default.
    •  
All fees (issuing, negotiating, confirming and wire) should be paid by the
purchaser (customer) or including in the cost of goods.
    •  
All letters of credit are to be irrevocable and provide for partial draws.
    •  
All accounts supported by letters of credit should have a “switch on” credit
line no larger than the stated amount.
    •  
Purchasing accounts must be calendared to expire at a time prior to L/C
expiration so that if payment is not made, ABC has at least two weeks remaining
to submit a draft for payment on all balances. The last purchase must be
resolved at least two weeks prior to expiration of the L/C.
    •  
All L/Cs must be payable to the beneficiary (AmerisourceBergen) in U.S. dollars.
    •  
All non-USA sales are to be via letters of credit.
    •  
The Treasury Department is to be advised of proposed letters of credit to assure
the issuing bank is of acceptable quality and reliability. No letter of credit
can be drawn on a Liberian Bank, for example, and the Treasury Department is
aware of any government or political restrictions.

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-6



--------------------------------------------------------------------------------



 



  d.  
Depository accounts
       
All accounts approved based on depository balances due to credit risk should be
supported by ABC standard Security Agreement. The Security Agreement,
incorporated into the Application for Credit and Purchase Agreement, provides
ABC with appropriate collateral rights to deposits.

5.5  
Secondary Account to an Existing Customer:
  5.5.1  
In the event an existing customer requests a secondary account, it is not
necessary to request a completed new account application if a fully-approved
application is in the customer file. The customer is requested instead to submit
a signed first page of the Application for Credit (Exhibit A) that identifies
the ownership of the secondary account. In addition, the customer must submit a
Payment Terms confirmation (Exhibit E, Additional Account Confirmation) that
asks for acknowledgement that the obligations of the secondary account are the
responsibility of the primary account owner. The signed copy of the Application
for Credit and the Payment Terms form are to be retained in the customer’s
credit file.
  5.6  
PROMISSORY NOTE APPLICATION AND EVALUATION PROCEDURES
  5.6.1  
Applications for House Notes (see Exhibit F):

  a.  
All new money promissory note applications, regardless of dollar value or
purpose, are to be initiated by the Regional Directors of Credit. Approvals from
the VP DCM and the RVP are required prior to sending the request to the
Corporate Director of Credit for processing. Final review of the note
application will be completed by the Note Review Committee, consisting of V.P.
of Financial Services, V.P. Finance, and CFO. Any approved applications will
then be processed for funding by the Corporate Director of Credit, who will
retain the original copies of the application and supporting documentation. The
Corporate Director of Credit will also provide notification of
approval/disapproval and copies of the documentation to the initiating RDC for
loan maintenance. Original promissory notes will be drafted, executed, and filed
centrally in the Legal Department.
    b.  
The recommended interest rate will be [*****]%. The term of the loan should not
exceed [*****] years.
    c.  
All notes are to have collateral that is valued at [*****] times the amount of
the Note. The Note Application should include a calculation of the collateral
with the following limitations:
       
[*****]

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-7



--------------------------------------------------------------------------------



 



  d.  
Personal Guarantees are required, and must be validated with personal financial
statements of the owners (Exhibit G, Individual Financial Statement). The
guarantees must be signed as individuals, not as officers of the company.
    e.  
Mortgages on real estate are preferred collateral, and are valued through a
licensed appraisal service.
    f.  
Life insurance policies on the corporate officers, partners and/or individual
owners are also valid collateral with AmerisourceBergen as the assigned
beneficiary. The insurance carrier should notify ABC of delinquency or
non-payment of premiums.
    g.  
UCC-1 filings are necessary to perfect our priority position, and value our
collateral. Attach copies of UCC-1s to the note application.
    h.  
Any additional documentation that the RDC or designee deems appropriate to
support the approval of the loan application.
    i.  
Applications for all Promissory Notes are to be approved by Regional Director of
Credit, and Regional Vice President. Forward to Corporate for review and
approval by VP of Finance and CFO.

5.6.2  
Supplemental New Money Loan Criteria:
     
All new money loans should have an identifiable and dependable primary and
secondary source of repayment. If the secondary source of payment is a life
insurance policy, the policy should be assigned to the Company. Simply being
named as a beneficiary on the policy is not full security. Conforming Loan
Parameters should include the following:

  a.  
[*****]
    b.  
Tangible net worth (aggregate business and guarantor(s)) should be at least
[*****]% of the requested loan amount.
    c.  
Acceptable collateral valuations should be supported by real estate appraisals
from a qualified appraiser and physical inventory reports.
    d.  
Sufficient liquidity ([*****]) to meet immediate requirements.
    e.  
Positive cash flow as evidence by two most recent, consecutive financial
statements (balance sheets and P&L).
    f.  
Positive working capital with positive trends.
    g.  
Financial statement trends which if continued for the term of the loan would not
endanger repayment.

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-8



--------------------------------------------------------------------------------



 



  h.  
No split borrowings with other suppliers.
    i.  
ABC collateral position senior to other suppliers.
    j.  
[*****]
    k.  
Letter of Credit should be reviewed by our Treasury Department or Bank to verify
the acceptability of the issuing bank. If the issuing bank is not of sufficient
reliability, the negotiating bank should confirm the L/C. Standby letters of
credit are preferred (see letters of credit section 5.4.2.a.).

5.6.3  
[*****]
  6.0  
TRADE ACCOUNT TERMS OF SALE
  6.1  
Standard terms of sale are shown in Exhibit H1, Payment Terms.
  6.2  
Letter of Credit should be reviewed by our Treasury Department or Bank to verify
the acceptability of the issuing bank. If the issuing bank is not of sufficient
reliability, the negotiating bank should confirm the L/C. Standby letters of
credit are preferred (see letters of credit section 5.4.2).
  6.3  
Other terms of sale are to be approved in advance by the RDC or Designee and the
Director of Accounts Receivable after confirming systems capability.
  6.4  
All prepay deposits are to be recorded in the current or future due aging
buckets.
  6.5  
A terms code letter should be sent to the customer confirming the terms of sale,
payment requirements, and late charge parameters. (See Exhibit H, Terms of Sale
and Late Fee Confirmation).
  6.6  
Customers which have been placed on COD terms may request open credit terms, the
granting of which is subject to review and approval of the RDC or Designee, per
Credit & Collections Policies & Procedures $10, Collection Procedures. If open
terms are reinstated, a letter confirming the change in terms should be sent to
the customer. This acknowledgement letter should be kept in the customer’s file.
In addition, reinstatement of open terms must be periodically reviewed to assure
compliance.
  7.0  
CREDIT LIMITS
     
The RDC or Designee will have the authority to set credit limits according to
4.2.

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-9



--------------------------------------------------------------------------------



 



7.1  
Trade account credit limits are to be based on:

  a.  
Anticipated normal purchases including dating. (Dating increase in credit limit
is only during the dating period. Once the dating period has expired, the credit
limit should be decreased to normal purchases.)
    b.  
Approved payment terms.
    c.  
Financial strength of the account, if financial statement information is
available to the RDC.
    d.  
Type of credit line (hard/soft) at the election of the Regional Director of
Credit or Designee.

7.2  
The Regional Director of Credit or Designee can establish alternative maximum
credit limits not to exceed amounts based on the following criteria:

  a.  
[*****]
    b.  
[*****]
    c.  
The Regional Director of Credit or Designee is to review Regional aging reports,
delinquency reports and other accounts receivable tools that are available on a
periodic basis, at least monthly, and revise customer credit limits as
necessary.
    d.  
If an account is less than 3 days beyond due date, resulting from delays in
receiving payment, the Regional Accounts Receivable Manager will have the
authority to exceed the credit limit on a temporary basis up to a maximum of
[*****]% ([*****] percent) of the established limit.
    e.  
The Regional Director of Credit or Designee will have the authority to exceed
the credit limit on a temporary basis up to a maximum of [*****]% ([*****]
percent) of the established limit, if reevaluation of the credit line occurs
within 3 days of exceeding the established limit. This authority is not limited
to circumstances resulting from delays in receiving payment.

  7.3.1  
The credit limit either determined by the procedure outlined in 7.1 or 7.2 will
be made by the Regional Director of Credit or Designee and reflect normal
requirements including:

  a.  
Dependability of cash flow as a source of repayment for anticipated outstanding
balance, which includes orders that are dated but not yet due.
    b.  
Adequacy of collateral and our perfected position
    c.  
Trade payment history
    d.  
Strength of the guarantors

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-10



--------------------------------------------------------------------------------



 



  e.  
Any other factor which in the judgment of the Regional Director of Credit or
Designee might be appropriate

   
If a basis for the establishment of a credit limit other than the normal
requirements is to be utilized, it will be so indicated in the customer’s credit
file.
  8.  
DATING
     
Dating is to be used for inventory build-up only.

  a.  
Accounts on non-voluntary COD or other restrictive terms are not eligible for
Dating.
    b.  
Legal and “Watch” accounts are not eligible for Dating.

8.1  
Manufacturer Promotion – Participation in all manufacturer’s promotions require
validation of Dating Terms offered by the manufacturer and the Customer Credit
Approval per Accounting and Finance Policy. The decision process is, however,
subject to the authorization grid defined in 4.2.
  8.2  
Trade Show – The RDC or Designee will determine which customers are eligible for
Trade Show Dating and the maximum amount of dating for each customer.
  8.2.1  
Other Dating

  a.  
A request for Dating (Exhibit I) is to be submitted to and approved by the
appropriate RDC or Designee prior to the offering of dating terms.
    b.  
The RDC or Designee has approval authority for dating for amounts per section
4.2 with consideration that the total exposure is within the established
authority limits.
    c.  
Approval limits for all original datings or extension of dating which term is
longer than six months requires the approval of the RDC or Designee.
    d.  
A Personal Guaranty and Security Agreement, as required in the Application for
Credit & Purchase Agreement, must be provided by customers seeking extended
payment terms.

8.3  
Dating Terms:

  a.  
Total amount due in 90 days, or
    b.  
1/3rd payable monthly for three months, or
    c.  
1/6th monthly for six months

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-11



--------------------------------------------------------------------------------



 



8.4  
Customer Notification – Trade Show and Other Dating
     
Declination, or change of dating status is to be communicated to the customer by
the RDC or Designee. Written documentation of the communication with the
customer is not required, however. A copy of the approved Request for Dating is
to be forwarded to the appropriate Sales associate and Accounts Receivable
Supervisor with a copy retained in the customer credit file.
  9.0  
DROP SHIP ACCOUNTS

  a.  
The RDC or Designee is responsible for the communication of drop ship issues to
the customer service and procurement departments. The customer service
department must be educated to identify those customers that are restricted, and
to decline the entry of orders to those customers.
    b.  
Manufacturers are required to obtain credit approval prior to shipping goods to
an account. If credit approval is not obtained, the RDC or Designee has the
responsibility to decline the manufacturer’s invoice.
    c.  
Drop ships can only be initiated by the receiving customer via a P.O. This P.O.
should then be included as part of the drop ship documentation.
    d.  
Vendor agreements should include verbiage that drop ships require approval by
the credit department prior to shipment. This will provide AmerisourceBergen
with recourse should a shipment be sent to a customer not deemed creditworthy.
    e.  
Under no circumstances should the RDC or Designee or the customer service
department sign a drop ship authorization form that states a wholesaler agrees
to pay the distributor (or manufacturer) for purchases of the customer, or that
the wholesaler agrees to accept and pay all customer purchase orders or
shipments. The distributor (or manufacturer) must present the wholesaler with an
invoice for goods shipped within a reasonable time frame to allow
AmerisourceBergen to collect from the customer. Inordinate delays should be
returned to the distributor (or manufacturer) if we are unable to present a
valid proof of delivery for the transaction.

10.0  
COLLECTION PROCEDURES
  10.1  
Delinquency

  a.  
An account is considered delinquent when any portion of a balance due is not
paid within the invoiced terms. A short payment is a delinquent payment.
    b.  
Payments remitted with dishonored tender are considered delinquent.

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-12



--------------------------------------------------------------------------------



 



10.2  
Notes on Collection Activities

  a.  
The RDC or Designee will maintain a record of all communications with all
accounts.
    b.  
The note is to include information on who was called, the date of the call, who
was contacted and any relevant information as to repayment or facts related to
the delinquency or business.

The following are recommended collections procedures; the RDC or Designee has
the discretion to deviate from these suggestions:

10.3  
“Plus” payments
     
Provided the account has not indicated the intent to file bankruptcy, the
collector may negotiate a plus payment schedule with a duration not to exceed
3 months, if the balance is below $50,000. Otherwise, the negotiation should be
the responsibility of the RDC or Designee.

  a.  
The agreement for a plus payment must be confirmed in writing with the account.
This agreement is to contain language indicating that the Plus is in
consideration for continued service. (See Exhibit J).
    b.  
Plus payments must be sufficient to repay all delinquent balances with lost
discounts and late charges in no longer than 6 months. Any exceptions must be
documents and approved by RVP.
    c.  
If dishonored checks are received, if invoices are not paid in full when due or
if required plus payment is missed, the account is to be placed on credit hold.
See Policy #12, Returned items (NSF Checks) for additional guidance on handling
dishonored checks.
    d.  
It is recommended that a file be maintained to include all accounts on plus
payment status, and an amortization schedule to eliminate the delinquency by
account. The RDC or Designee has responsibility for monitoring the progress and
identifying missed payments.

10.4  
First delinquent payment

  a.  
Within one day of the first missed payment, the appropriate customer contact
person is to be called to arrange payment.
    b.  
Short payments are considered missed payments.

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-13



--------------------------------------------------------------------------------



 



10.5  
Second delinquent payments

  a.  
All accounts will be placed on COD or credit hold. The choice between the two is
at the discretion of the RDC or Designee.

10.6  
Severe Delinquencies

  a.  
All accounts delinquent three or more payments are the direct responsibility of
the Corporate Director, RDC or Designee, as appropriate.
    b.  
All customers who carry a delinquent balance that exceeds $[*****] greater than
60 days past due must have authorization from the Regional VP to continue
service. The authorization signature of the RVP is to be recorded on the
Division bad debt reserve analysis, and forwarded to Corporate for record
keeping. See Item #16.1.f, Reports.
    c.  
[*****]
    d.  
Should the customer fail to comply with the terms of the work out agreement, the
account is to be referred to outside legal counsel or a collections agency
immediately after the 2nd payment default. The decision to place with an
attorney or collection agency is the responsibility of the RDC or Designee. Each
situation is unique, and the RDC or Designee has the discretion to determine
what is appropriate. If the decision is made to refer the matter to an attorney,
it is required that the Senior Litigation Counsel at the Corporate Legal
Department is consulted to select the firm to represent our company. [*****]
    e.  
Cases placed with a collection service or assigned to an attorney remain the
responsibility of the Corporate Director of Credit or RDC, as appropriate, until
the case is fully resolved.
    f.  
All accounts that threaten to file complaints or counter-suits against ABC must
be referred to ABC Legal Department.

10.7  
Bankruptcy

  a.  
All accounts that have filed for bankruptcy protection are to be placed on
credit hold upon notification.
    b.  
The account is to be immediately referred to the RDC or Designee, and all
penalty accruals are to immediately terminate.
    c.  
Future shipments must be approved by the RDC or Designee and should be made
through a separate Debtor in Possession (DIP) account number to isolate
pre-petition sales from post-petition sales activity on prepayment or COD terms
at the discretion of the Regional Director of Credit or Designee. The account’s
pre-petition invoice summary, invoice copies, and Proofs of Delivery will
provide substantiation of our Proof of Claim (POC) with the Bankruptcy Court
through the ABC Legal Department. The POC is to be processed immediately upon
receipt from the Bankruptcy Court.

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-14



--------------------------------------------------------------------------------



 



  d.  
Collection efforts on the pre-filing balance must stop.
    e.  
A special statement as of the filing date of the bankruptcy should be requested
immediately and forwarded as soon as possible to the RDC or Designee. Generally,
a reclamation claim letter is prepared by the litigation paralegal at the
AmerisourceBergen Legal Department immediately upon receipt of the bankruptcy
notification. The original reclamation letter is faxed or sent overnight to the
customer to recover goods received within the ten days immediately preceding the
bankruptcy filing date. (See Exhibit K). Alternatively, if timing issues
prohibit the use of the ABC Legal Department for the letter preparation, the RDC
may elect to prepare the reclamation letter. Copies of all RDC-prepared
reclamation letters must be forwarded to the litigation paralegal at the ABC
Legal Department on the date of the letter distribution to the customer.
    f.  
The bad debt reserve is to be increased to [*****]% of the total A/R, unless
otherwise authorized by both the Regional Director of Credit and the Corporate
Director of Credit.

10.8  
Denied Chargebacks

  a.  
Denied chargebacks are the responsibility of the customer.
    b.  
All contract pricing accounts must sign our Application for Credit and Purchase
Agreement (see Exhibit A & B) or National Contract that are to include language
that “Penalties on contract accounts are subject to terms in their particular
contracts. I/we agree to promptly pay when invoiced all chargebacks for
disallowed/ineligible contract pricing, and to look solely to the relevant
manufacturer(s) and/or buying group(s) for redress.”
    c.  
Denied chargebacks are to be paid within the cycle on which they are invoiced.

11.0  
LATE FEES AND PRICE ADJUSTMENT
  11.1  
Late Fees:
     
For all accounts that have not paid within the agreed upon terms, a late fee,
charged at a rate of [*****]% per month, or the maximum percentage permitted by
applicable State and Federal laws, as well as purchase contract provisions, will
be assessed.

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-15



--------------------------------------------------------------------------------



 



11.2  
Price Adjustment:
     
To the extent permitted by applicable State and Federal laws, as well as
purchase contract provisions, all accounts that have not paid within the agreed
upon terms will lose their reduction in cost of goods, if any.
  12.0  
RETURNED PAYMENTS
     
This policy is applicable to NSF, UCF, stop payments on any form of tender.
  12.1  
The Treasury Department shall arrange with the depository banks to advice the
RDC or Designee within 24 hours of any dishonored payments. The RDC or Designee
may authorize the re-deposit of the returned item.
  12.2  
Immediately upon final notification of a non-payment or second return of a
re-deposited check, the RDC or Designee will place the account on credit hold,
and request from the customer a cashier’s check or wire transfer of funds to
replace the returned item. Deviations are at the discretion of the RDC or
Designee.
  12.3  
The RDC or Designee shall change the customer’s account a minimum of $[*****]
for each time an item is returned.
  12.4  
[*****]
  12.5  
The RDC or Designee should take every caution to assure the customer is not
habitually sending NSF payments before reinstalling open payment items. Copies
of 3 consecutive bank statements, which show no evidence of NSF charges, will
provide adequate support for reinstating open payment items.
  13.0  
CREDIT WATCH
  13.1  
Purpose

  a.  
Identify higher risk accounts
    b.  
Direct ownership to the appropriate associate
    c.  
Identify an appropriate bad debt reserve
    d.  
Restrict handling authority and options

13.2  
Credit Watch Customer Characteristics

  a.  
Three or more delinquent payments in the past six months
    b.  
Three or more returned payments in the previous six months
    c.  
Operating losses with insufficient working capital
    d.  
Any other financial, operational or legal factor that in the opinion of the
Regional Director of Credit sufficiently impairs or might impair the customer’s
solvency or liquidity so as to create an unwarranted credit risk

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-16



--------------------------------------------------------------------------------



 



13.3  
Credit Watch Procedures

  a.  
The RDC or Designee will notify the appropriate Sales Directors of the change of
designation of each Credit Watch Account.
    b.  
The RDC or Designee is to review the status of Credit Watch accounts on a
monthly basis and change payment terms as justified with a written memo
outlining the reasons for any changes or removal from Credit Watch included in
the customer’s credit file.
    c.  
Watch accounts require RDC or Designee approval to change payment terms,
pricing, rebates, dating, special promotional offers, new programs or any other
change in which monetary exposure of ABC might increase.
    d.  
Once current, the account is to remain on the Watch list for an additional three
months to monitor continued performance.
    e.  
If a customer requested COD as payment terms, it is NOT necessary to place the
customer on Credit Watch.

14.1  
Specific Allowance for Doubtful Accounts
     
A Specific Allowance for Doubtful Accounts must be created for 100% of the
balance greater than 60 days past due for intercompany accounts and accounts in
bankruptcy. For all other accounts, a Specific Allowance for Doubtful Accounts
is to be created for each account, which, in the judgments of the RDC or
Designee, demonstrates higher than acceptable risk. Characteristics of such
accounts include, but are not limited to:

  a.  
Continuing delinquent payments
    b.  
Dishonored payments
    c.  
Filing of, or the stated intent to file for bankruptcy protection
    d.  
Debt balances which cannot be supported
    e.  
Suits, liens or judgments which could adversely affect the ongoing operations
    f.  
Any financial condition which could threaten the ongoing business
    g.  
Any other factor that in the judgments of the RDC or Designee might create a
loss

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-17



--------------------------------------------------------------------------------



 



   
The amount of the specific reserve, for non-intercompany and bankruptcy
accounts, is to be based on the available information, as well as the judgment
and experience of the RDC or Designee. This reserve is an estimate of the
probability the account will deteriorate and the likely amount recoverable.
  14.2  
General Reserve
     
A General Allowance for Doubtful Accounts shall be maintained for all accounts,
including Intercompany accounts and notes receivable accounts, for which no
specific allowance is provided. [*****]
  14.3  
Monthly Division Allowances for Doubtful Accounts
     
The Regional Director of Credit or Designee shall submit to the VP of Financial
Services, a monthly analysis of the Allowance for Doubtful Accounts in the
Corporate-provided format. The submission shall occur at least one working day
prior to the deadline for submission to the Accounting Department.
  14.4  
The Allowances for Doubtful Accounts are to be reviewed at least monthly by the
RDC or Designee. The review is to be conducted to ensure that all un-collectable
and/or potential loss accounts are adequately reserved, and to ensure that there
are sufficient reserves related to other expenses.
  15.0  
BAD DEBT WRITE OFFS
  15.1  
Bankruptcies and Termination of Sales Agreements:
     
Balances of Accounts Receivable and Notes that are un-collectable due to
bankruptcy or termination of Sales Agreements are to be written off as bad debt
as determined by the RDC or Designee.

  a.  
Documentation: All requests for Bad Debt Write Offs and Receivables are to be
submitted by the RDC or Designee on Request for Write Off Form (Exhibit L) with
the following documentation attached as soon as an account is determined to be
un-collectable:

  •  
Photocopy of Accounts Receivable Statement indicating the balance to be written
off
    •  
Correspondence from attorney or collections agency indicating that the account
is to be closed
    •  
In the case of bankruptcy, include a copy of the final distributions made
    •  
Any other data that would aid in the verification that the data provided on the
Request for Write-Off Form is valid

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-18



--------------------------------------------------------------------------------



 



  b.  
Processing: All Bad Debt Write Off requests are to be properly authorized before
submitting to the VP of Financial Services for further processing. The
appropriate authorization levels are as follows:

Bad Debt Write Off Authorization Levels

                 
 
  Corporate     Regional  
Regional or Corporate Director of Credit and Vice President Distribution Center
Managers
    [*****]       [*****]  
Corporate Director of Credit and VP Financial Services
    [*****]       [*****]  
Regional Vice President and VP Financial Services
    [*****]       [*****]  
VP Finance
    [*****]       [*****]  
CFO and COO
    [*****]       [*****]  
CEO
    [*****]       [*****]  
Executive Management Committee (any 4 signatures of the following: CFO, COO,
CEO, Pres. Drug Co., Pres. Pharmerica, Pres. ABSG)
    [*****]       [*****]  
Executive Committee of the Board of Directors
    >[*****]       >[*****]  

15.2  
Service Charges:
     
Service charges, including those charged against accounts written off per 15.1,
are to be charged against the customer relations account, not bad debt expense.
  15.3  
Disputes:
     
Overdue balances resulting from customer disputes that are deemed to be
uncollectible are to be written off to bad debt expense only after all
reasonable collections efforts have been exhausted. If the customer is inactive
or no longer purchasing from ABC, the account is to be referred to a collections
agency or to an attorney for further action.

  a.  
Delivery Documentation – Uncollectable balances due to lack of proof of delivery
are to be charged to Returns and Allowances, not bad debt expense.

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-19



--------------------------------------------------------------------------------



 



  b.  
Other Irreconcilable Differences – Overdue balances resulting from
irreconcilable differences can be written off only with concurrence of the RVP
in the interest of maintaining positive account relations.

16.0  
REPORTS
     
The following table illustrates the minimum reports that are required to be
reviewed or prepared by Credit & Collections and Accounts Receivable personnel:

                  Report   Preparer   Reviewer   Due To   Frequency
Aged A/R Trial
Balance
  System   RDC   N/A   Semi-monthly
 
               
Reserve Analysis and Override Summary
  Divisional or
Regional Personnel,
as determined by
RDC   RDC   VP of Financial Services   Monthly, on Day 4 of the Close
 
      VP of Financial Services   Accounting   Monthly, on Day 5 of the Close
 
               
Legal Update
  Divisional or
Regional Personnel,
as determined by
RDC   RDC   VP of Financial Services   Monthly
 
      VP of Financial Services   Executive Team   Quarterly, during
Month 2
 
               
Approaching Credit Limit
  System   RDC   N/A   When Available
 
               
Exceeding Credit Limit
  System   RDC   N/A   Daily

16.1  
A monthly executive management report package will be prepared for review by the
corporate officers (CFO, VP of Financial Services, Sales, COO, and CEO). The
package will include the following report formats and topics:

  a.  
Accounts Receivable Aging by Distribution Center, summarized by Region
    b.  
Accounts Receivable Aging Trend by Region
    c.  
Top Customers by total sales volume year to date, with A/R aging summary for
each customer

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-20



--------------------------------------------------------------------------------



 



  d.  
Division Held Noted Receivable, summarized by Region
    e.  
Corporate Held Notes Receivable
    f.  
Reserve Analysis, including Collection Plans for customers with delinquent
balances exceeding $[*****] beyond 60 days delinquent.

17.0  
CREDIT REFERENCES
  17.1  
The company is often contacted to provide credit reference experience with
existing customers to potential suppliers.
  17.2  
Verbal references can be provided to suppliers who are within the National
Association of Credit Management (NACM) membership, or who have affiliation with
other regional credit information exchange groups common with AmerisourceBergen.
Otherwise, the requests for credit references must always be in writing.
  17.3  
The reference is to be factual, historical information. No opinions or
statements of future actions can be shared with the requestor.
  17.4  
Written information must be limited to the list provided:

  •  
Sold since                                         
    •  
High Credit $ amount                                         
    •  
Current total amount owed                                         
    •  
Total amount now past due                                         
    •  
Experience with NSF or returned payments
                                        
    •  
Payment patterns such as prompt, slow (# of days past due)

17.5  
No written credit reference can include discussion relating to price of products
or terms of sale.
  17.6  
Only copies of written credit references are required to be maintained in the
customer’s credit files, although it is encouraged that verbal referencing also
be noted.
  18.0  
INACTIVE ACCOUNTS
  18.1  
Run a query at each month end to determine which accounts have not purchased
during the month.

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-21



--------------------------------------------------------------------------------



 



18.2  
Review the list and eliminate any accounts that should not be placed on credit
hold (example: intercompany accounts).
  18.3  
Change the status of the remaining accounts to credit hold.
  18.4  
Review the customer file, pay history, etc. before allowing future purchases.
  19.0  
EXCEPTIONS
     
Any exceptions to these policies are to be approved in writing per the levels of
authority outlined in section 4.2

[*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

V-22



--------------------------------------------------------------------------------



 



Exhibit VI
Form of Subordinated Note
SUBORDINATED NOTE
                    , 200____
1. Note. FOR VALUE RECEIVED, the undersigned, Amerisource Receivables Financial
Corporation, a Delaware corporation (“SPV”), hereby unconditionally promises to
pay to the order of [ORIGINATOR NAME], a(n)                     
***[corporation] [limited liability company] [partnership]*** (“Originator”), in
lawful money of the United States of America and in immediately available funds,
on or before the date following the Termination Date which is one year and one
day after the date on which (i) the Outstanding Balance of all Receivables sold
by Originator under the ”Sale Agreement” referred to below has been reduced to
zero and (ii) Originator has paid to Buyer all indemnities, adjustments and
other amounts which may be owed thereunder in connection with the Purchase
thereunder (the “Collection Date”), the aggregate unpaid principal sum
outstanding of all ”Subordinated Loans” made from time to time by Originator to
SPV pursuant to and in accordance with the terms of that certain Receivables
Sale Agreement dated as of July 10, 2003 among Originator and certain of its
affiliates, as sellers, and SPV, as buyer (as amended, restated, supplemented or
otherwise modified from time to time, the “Sale Agreement”). Reference to
Section 1.3 of the Sale Agreement is hereby made for a statement of the terms
and conditions under which the loans evidenced hereby have been and will be
made. All terms which are capitalized and used herein and which are not
otherwise specifically defined herein shall have the meanings ascribed to such
terms in the Sale Agreement.
2. Interest. SPV further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the 1-month LIBOR rate published in The Wall Street Journal on the
first Business Day of each month (or portion thereof) during the term of this
Subordinated Note, computed for actual days elapsed on the basis of a year
consisting of 360 days and changing on the first business day of each month
hereafter (“LIBOR”); provided, however, that if SPV shall default in the payment
of any principal hereof, SPV promises to pay, on demand, interest at the rate
equal to LIBOR plus 2.00% per annum on any such unpaid amounts, from the date
such payment is due to the date of actual payment. Interest shall be payable on
the first Business Day of each month in arrears; provided, however, that SPV may
elect on the date any interest payment is due hereunder to defer such payment
and upon such election the amount of interest due but unpaid on such date shall
constitute principal under this Subordinated Note. The outstanding principal of
any loan made under this Subordinated Note shall be due and payable on the
Collection Date and may be repaid or prepaid at any time without premium or
penalty.
3. Principal Payments. Originator is authorized and directed by SPV to enter on
the grid attached hereto, or, at its option, in its books and records, the date
and amount of each loan made by it which is evidenced by this Subordinated Note
and the amount of each payment of principal made by SPV, and absent manifest
error, such entries shall constitute prima facie evidence of the accuracy of the
information so entered; provided that neither the failure of Originator to make
any such entry or any error therein shall expand, limit or affect the
obligations of SPV hereunder.

 

VI-1



--------------------------------------------------------------------------------



 



4. Subordination. Originator shall have the right to receive, and SPV shall
make, any and all payments and prepayments relating to the loans made under this
Subordinated Note provided that, after giving effect to any such payment or
prepayment, the aggregate Outstanding Balance of Receivables (as each such term
is defined in the Purchase Agreement hereinafter referred to) owned by SPV at
such time exceeds the sum of (a) the Aggregate Unpaids (as defined in the
Purchase Agreement) outstanding at such time under the Purchase Agreement, plus
(b) the aggregate outstanding principal balance of all loans made under this
Subordinated Note. Originator hereby agrees that at any time during which the
conditions set forth in the proviso of the immediately preceding sentence shall
not be satisfied, Originator shall be subordinate in right of payment to the
prior payment of any indebtedness or obligation of SPV owing to the
Administrator or any Purchaser under that certain Receivables Purchase Agreement
dated as of July 10, 2003 by and among SPV, AmerisourceBergen Drug Corporation,
as initial Servicer (the “Servicer”), various Purchaser Groups from time to time
party thereto, and Wachovia Bank, N.A., as the ”Administrator” (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”). The subordination provisions contained herein are for the direct
benefit of, and may be enforced by, the Administrator and the Purchasers and/or
any of their respective assignees (collectively, the “Senior Claimants”) under
the Purchase Agreement. Until the date on which the “Aggregate Invested Amount”
outstanding under the Purchase Agreement has been repaid in full and all other
obligations of SPV and/or the Servicer thereunder and under the ”Fee Letter”
referenced therein (all such obligations, collectively, the “Senior Claim”) have
been indefeasibly paid and satisfied in full, Originator shall not institute
against SPV any proceeding of the type described in Section 5.1(b) of the Sale
Agreement unless and until the Collection Date has occurred. Should any payment,
distribution or security or proceeds thereof be received by Originator in
violation of this Section 4, Originator agrees that such payment shall be
segregated, received and held in trust for the benefit of, and deemed to be the
property of, and shall be immediately paid over and delivered to the
Administrator for the benefit of the Senior Claimants.
5. Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in Section 5.1(b) of the Sale Agreement involving SPV as debtor, then
and in any such event the Senior Claimants shall receive payment in full of all
amounts due or to become due on or in respect of the Aggregate Invested Amount
and the Senior Claim (including ”Yield” as defined and as accruing under the
Purchase Agreement after the commencement of any such proceeding, whether or not
any or all of such Yield is an allowable claim in any such proceeding) before
Originator is entitled to receive payment on account of this Subordinated Note,
and to that end, any payment or distribution of assets of SPV of any kind or
character, whether in cash, securities or other property, in any applicable
insolvency proceeding, which would otherwise be payable to or deliverable upon
or with respect to any or all indebtedness under this Subordinated Note, is
hereby assigned to and shall be paid or delivered by the Person making such
payment or delivery (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Administrator for application
to, or as collateral for the payment of, the Senior Claim until such Senior
Claim shall have been paid in full and satisfied.
6. Amendments. This Subordinated Note shall not be amended or modified except in
accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrator for the benefit of the Purchasers.

 

VI-2



--------------------------------------------------------------------------------



 



7. GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT NEW
YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE
OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.
8. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.
9. Assignment. This Subordinated Note may not be assigned, pledged or otherwise
transferred to any party other than Originator without the prior written consent
of the Administrator, and any such attempted transfer shall be void.

            AMERISOURCE RECEIVABLES
FINANCIAL CORPORATION
      By:           Title:           

 

VI-3



--------------------------------------------------------------------------------



 



         

Schedule
to
SUBORDINATED NOTE
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

                      AMOUNT OF   AMOUNT OF   UNPAID         SUBORDINATED  
PRINCIPAL   PRINCIPAL   NOTATION MADE DATE   LOAN   PAID   BALANCE   BY
(INITIALS)
 
               

 

VI-4



--------------------------------------------------------------------------------



 



Exhibit VII
[Form of] Purchase Report
For the Calculation Period beginning [date] and ending [date]
 
TO: BUYER AND THE ADMINISTRATOR (AS BUYER’S ASSIGNEE)

                 
Aggregate Receivables generated and sold during the period:
  $         A  
Less: Purchase Price discount during the Period:
  $  ( )     (B )
Equals: Gross Purchase Price payable during the period (A - B)
          $ =C  
Less: Total Purchase Price Credits arising during the period:
  $  ( )     (D )
Equals: Net Purchase Price payable during the period (C - D):
          $ =E  
Cash Purchase Price Paid to Originator during the period:
  $         F  
Subordinated Loans made during the period:
  $         G  
Less: Repayments of Subordinated Loans received during the period:
  $  ( )     (H )
Equals: Purchase Price paid in cash or Subordinated Loans during the period (F +
G - H):
          $ =I  
Aggregate Outstanding Balance of Receivables contributed during the period:
  $         J  

 

VII-1



--------------------------------------------------------------------------------



 



Exhibit VIII
Pending or Threatened Actions, Suits, Investigations of Proceedings
None.

 

VIII-1



--------------------------------------------------------------------------------



 



Schedule A
DOCUMENTS TO BE DELIVERED TO BUYER
ON OR PRIOR TO THE PURCHASE

1.   Executed copies of the Receivables Sale Agreement, duly executed by the
parties thereto.   2.   Copy of the Credit and Collection Policy to attach to
the Receivables Sale Agreement as an Exhibit.   3.   A certificate of
Originator’s Secretary certifying:

(a) A copy of the Resolutions of the Board of Directors of Originator,
authorizing Originator’s execution, delivery and performance of the Receivables
Sale Agreement and the other documents to be delivered by it thereunder;
(b) A copy of the Organizational Documents of Originator (also certified, to the
extent that such documents are filed with any governmental authority, by the
Secretary of State of the jurisdiction of organization of Originator on or
within thirty (30) days prior to closing);
(c) Good Standing Certificates for Originator issued by the Secretary of State
of its state of incorporation and each jurisdiction where it has material
operations; and
(d) The names and signatures of the officers authorized on its behalf to execute
the Receivables Sale Agreement and any other documents to be delivered by it
thereunder.

4.   Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against Originator from the following jurisdictions:

(a) California
(b) Delaware
(c) Massachusetts
(d) Missouri
(e) Nevada
(f) Pennsylvania
(g) Tennessee

5.   Time stamped receipt copies of proper financing statements, duly filed
under the UCC on or before the date of the initial Purchase (as defined in the
Receivables Sale Agreement) in all jurisdictions as may be necessary or, in the
opinion of Buyer (or its assigns), desirable, under the UCC of all appropriate
jurisdictions or any comparable law in order to perfect the ownership interests
contemplated by the Receivables Sale Agreement.

 

A-1



--------------------------------------------------------------------------------



 



6.   Time stamped receipt copies of proper UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Receivables, Contracts or Related Security previously granted by Originator.
  7.   Executed Collection Account Agreements for each Lock-Box and Collection
Account.

8.   A favorable opinion of legal counsel for Originator licensed to give
opinions under New York law reasonably acceptable to Buyer (and the
Administrator, as Buyer’s assignee) as to the following:

(a) Originator is a Delaware corporation duly organized, validly existing, and
in good standing under the laws of the state of Delaware.
(b) Originator has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on Originator’s business.
(c) The execution and delivery by Originator of the Receivables Sale Agreement
and each other Transaction Document to which it is a party and its performance
of its obligations thereunder have been duly authorized by all necessary
organizational action and proceedings on the part of Originator and will not:
(i) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);
(ii) contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon Originator; or
(iii) result in the creation or imposition of any Adverse Claim on assets of
Originator or any of its Subsidiaries (except as contemplated by the Receivables
Sale Agreement).
(d) The Receivables Sale Agreement and each other Transaction Document to which
it is a party has been duly executed and delivered by Originator and constitutes
the legally valid, and binding obligation of Originator enforceable in
accordance with its terms, except to the extent the enforcement thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.
(e) In the event that the receivables Sale Agreement is held to create a
transfer for security purposes rather than a true sale or other outright
assignment, the provisions of the Receivables Sale Agreement are effective to
create valid security interests in favor of Buyer in all of Originator’s right,
title and interest in and to the Receivables and Related Security described
therein which constitute “accounts,” “chattel paper” or “general intangibles”
(each as defined in the UCC) (collectively, the “Opinion Collateral”), as
security for the payment of a loan deemed to have been made by Buyer to
Originator in an amount equal to the Purchase Price (as defined therein) of the
Receivables (as defined therein) acquired from Originator, together with all
other obligations of Originator thereunder.
(f) Each of the UCC-1 Financing Statements naming Originator as debtor, Buyer,
as secured party, and Administrator, as assignee of secured party to be filed
with the Secretary of State of Delaware, is in appropriate form for filing
therein. Upon filing of such UCC-1 Financing Statements in such filing offices
and payment of the required filing fees, the security interest in favor of Buyer
in the Opinion Collateral will be perfected and assigned of record to the
Administrator.

 

A-2



--------------------------------------------------------------------------------



 



(g) Based solely on our review of the UCC Search Reports described in
Paragraph 4 to this Schedule A, and assuming (i) the filing of the Financing
Statements and payment of the required filing fees in accordance with paragraph
(f) and (ii) the absence of any intervening filings between the date and time of
the Search Reports and the date and time of the filing of the Financing
Statements, the security interest of Buyer in the Opinion Collateral is prior to
any security interest granted in the Opinion Collateral by Originator, the
priority of which is determined solely by the filing of a financing statement in
the appropriate filing offices.
(h) To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against Originator or any Affiliate of Originator, which would
materially adversely affect the business or financial condition of Originator
and its Affiliates taken as a whole or which would materially adversely affect
the ability of Originator to perform its obligations under the Receivables Sale
Agreement.
(i) Originator is not an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

9.   A “true sale” opinion and “substantive consolidation” opinion of counsel
for Originator with respect to the transactions contemplated by the Receivables
Sale Agreement.

10.   A Certificate of Originator’s Vice President and Corporate Treasurer
certifying that, as of the closing date, no Termination Event or Unmatured
Termination Event exists and is continuing.

11.   Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Receivables Sale Agreement.

12.   Executed Subordinated Note by Buyer in favor of Originator.

13.   If applicable, a direction letter executed by Originator authorizing Buyer
(and the Administrator, as its assignee) and directing warehousemen to allow
Buyer (and the Administrator, as its assignee) to inspect and make copies from
Originator’s books and records maintained at off-site data processing or storage
facilities.

 

A-3